       Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 1 of 52



Laurence (“Laird”) J. Lucas (ISB # 4733)
llucas@advocateswest.org
Todd C. Tucci (ISB # 6526)
ttucci@advocateswest.org
Sarah Stellberg (ISB #10538)
sstellberg@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,                      Case No. 1:16-cv-00083-BLW
WILDEARTH GUARDIANS, CENTER
FOR BIOLOGICAL DIVERSITY, and                    PLAINTIFFS’ OPENING BRIEF IN
PRAIRIE HILLS AUDUBON SOCIETY,                   SUPPORT OF MOTION FOR
                                                 PRELIMINARY INJUNCTION
       Plaintiffs,
                                                 Expedited Decision Requested
       v.

DAVID BERNHARDT, Secretary of
Interior; JOSEPH R. BALASH,* Assistant
Secretary of Interior; BUREAU OF LAND
MANAGEMENT; and U.S. FOREST
SERVICE,

       Defendants.

* Official Defendant automatically substituted
per Fed. R. Civ. P. 25(d)
           Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 2 of 52



                                                   TABLE OF CONTENTS

INTRODUCTION ......................................................................................................................... 1

STATEMENT OF RELEVANT FACTS ...................................................................................... 2

      I.        Background on Sage-Grouse Plans .............................................................................. 2

      II.       2015 Sage-Grouse Plans and FWS “Not Warranted” Finding. ................................... 4

      III.      The 2019 BLM Plan Amendments .............................................................................. 8

      IV.       Key Changes in the 2019 BLM Plan Amendments ................................................... 11

      V.        BLM Is Moving Rapidly to Implement The 2019 Plan Amendments....................... 15

ARGUMENT ............................................................................................................................... 18

      I.        APPLICABLE LEGAL STANDARDS .................................................................... 18

      II.       PLAINTIFFS ARE LIKELY TO SUCCEED ON THEIR NEPA CLAIMS ............ 19

                A.       BLM Refused to Consider a Reasonable Range of Alternatives .................... 19

                         1.      BLM Formulated an Impermissibly Narrow Purpose and Need ............ 20

                         2.       BLM Refused to Consider Alternatives Other Than Its Proposed
                                  Action ..................................................................................................... 21

                         3.      BLM Unreasonably Rejected Viable Alternatives That Would Have
                                 Partially Fulfilled its Purpose and Need ................................................. 22

                B.       BLM Misrepresented the 2019 Plan Amendments, and Failed to Take a “Hard
                         Look” at the Adverse Impacts on Sage-Grouse. ............................................. 23

                         1.      BLM Misrepresented the 2019 Plan Amendments ................................ 24

                         2.      BLM Failed to Evaluate Baseline Condition Changes Affecting Sage-
                                 Grouse .................................................................................................... 21

                         3.      Insufficient Analysis of Cumulative Impacts ......................................... 27

                C.       BLM Violated NEPA by Failing to Circulate Supplemental Draft EISs Before
                         Rescinding Compensatory Mitigation Requirements..........................................

      III.      INJUNCTIVE RELIEF IS NEEDED TO AVOID IMMINENT IRREPARABLE
                HARM ..................................................................................................................... 31




Opening Brief on Motion for Preliminary Injunction --                                                                                               i
         Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 3 of 52



      IV.       THE BALANCE OF HARDSHIPS AND PUBLIC INTEREST FAVOR AN
                INJUNCTION ............................................................................................................ 35

      V.        NO BOND SHOULD BE REQUIRED ..................................................................... 37

CONCLUSION ............................................................................................................................ 37


                                               TABLE OF AUTHORITIES

Cases

All. for the Wild Rockies v. Cottrell,
  632 F.3d 1127, 1131 (9th Cir. 2011)………………………………………………………18, 36

Amoco Prod. Co. v. Village of Gambell,
 480 U.S. 531 (1987)……………………………………………………………………………31

Barahona-Gomez v. Reno,
 167 F.3d 1228, 1237 (9th Cir. 1999)…………………………………………………………..30

California v. Block,
 690 F.2d 753, 767 (9th Cir. 1982)…………………………………………………………19, 24

Cal. ex rel. Van De Kamp v. Tahoe Reg’l Planning Agency,
766 F.2d 1319, 1325 (9th Cir. 1985). ………………………………………………………. ….37

Earth Island Inst. v. USFS,
 442 F.3d 1147, 1162 (9th Cir. 2006)…………………………………………………………...23

Friends of Yosemite Valley v. Kempthorne,
 520 F.3d 1042, 1038 (9th Cir. 2008)…………………………………………………………. 22

Kleppe v. Sierra Club,
 427 U.S. 390, 413-14 (1976)..…………………………………………………………………28

Lands Council v. McNair,
 537 F.3d 981, 1005 (9th Cir. 2008)....…………………………………………………………36

Lands Council v. Powell,
 395 F.3d 1019, 1031 (9th Cir. 2005)..…………………………………………………………27

Metcalf v. Daley,
 214 F.3d 1135, 1142 (9th Cir. 2000)…………………………………………………………..23

Muckleshoot Indian Tribe v. U.S. Forest Serv.,
 177 F.3d 800, 813 (9th Cir. 1999)…………………………………………………………21, 28

N. Cheyenne Tribe v. Norton,


Opening Brief on Motion for Preliminary Injunction --                                                                                    ii
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 4 of 52



 503 F.3d 836, 843 (9th Cir. 2007)……..………………………………………………………31

N. Plains Res. Council v. Surface Transp. Bd.,
 668 F.3d 1067, 1085-86 (9th Cir. 2011)……………………………………………………26-27

Native Ecosystems Council v. United States Forest Service,
 418 F.3d 953, 961 (9th Cir. 2005)…………………………………………………………19, 24

Nat’l Parks & Conservation Ass’n v. Babbitt,
 241 F.3d 722, 737 (9th Cir. 2001)……………………………………………………………..31

Nat’l Parks & Conservation Ass'n v. Bureau of Land Mgmt.,
 606 F.3d 1058, 1070 (9th Cir. 2010)…………………………………………………………..31

Neighbors of Cuddy Mountain v. U.S. Forest Serv.,
 137 F.3d 1372, 1380 (9th Cir. 1998)………………………………………………………23, 27

North Buckhead Civic Association v. Skinner,
 903 F.2d 1533, 1542 (11th Cir. 1990)…………………………………………………………22

NRDC v. Callaway,
 524 F.2d 79, 93 (2nd Cir. 1975)………..………………………………………………………22

NRDC v. Evans,
 168 F. Supp. 2d 1149 (N.D. Cal. 2001)..………………………………………………………21

NRDC v. Morton,
 458 F.2d 827, 834–35 (D.C. Cir. 1972)..………………………………………………………22

NRDC v. U.S. Forest Serv.,
 421 F.3d 797, 813 (9th Cir. 2005)..……………………………………………………………23

ONDA v. Jewell,
 840 F.3d 562 (9th 2016)………………………………………………………………………..27

Robertson v. Methow Valley Citizens Council,
 490 U.S. 332, 350 (1989)………………………………………………………………………23

Russell County Sportsmen v. U.S. Forest Serv.,
 668 F.3d 1037, 1045 (9th Cir. 2011)…………………………………………………………...30

Southeast Alaska Conserv. Council v. Fed’l Hwy Admin.,
649 F.3d 1050, 1056 (9th Cir. 2011)…………………………………………………………….22

W. Watersheds Project et al. v. Zinke et al,
 No. 1:18-cv-187-REB (D. Idaho)…………….………………………………………………..16




Opening Brief on Motion for Preliminary Injunction --                     iii
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 5 of 52



W. Watersheds Project v. Jewell,
 56 F. Supp. 3d 1182, 1189-90 (D. Idaho 2014)………………………………………………..28

W. Watersheds Project v. Kraayenbrink,
 538 F.Supp.2d 1302, 1312 (D. Idaho 2008)….……………………………………………19, 26

W. Watersheds Project v. Kraayenbrink,
 632 F.3d 472 (9th Cir. 2011)………………………………………………………………..2, 20

W. Watersheds Project v. Rosenkrance,
 No. 09-CV-298-EJL, 2011 WL 39651, at *14 (D. Idaho 2010).……………………………....36

W. Watersheds Project v. Salazar,
 No. 08-cv-516-BLW, 2011 WL 4526746 (D. Idaho 2011) …………………………………2, 20

W. Watersheds Project v. Salazar,
 No. 4:08-cv-516-BLW, 2012 WL 5880658, at *2 (D. Idaho Nov. 20, 2012).……………....….3

W. Watersheds Project v. U.S. Fish and Wildlife Serv.,
 535 F. Supp.2d 1173 (D. Idaho 2007)…………………………………………………………..3

Weinberger v. Romero-Barcelo,
 456 U.S. 305, 312-133 (1982)…….……………………………………………………………35

Westlands Water Dist. v. U.S. Dep’t of Interior,
 376 F.3d 853, 872 (9th Cir. 2004)……………………………………………………………..29

Winter v. Nat’l Res. Def. Council, Inc.,
 555 U.S. 7, 20 (2008)………………………………………………………………………18, 34

Statutes

5 U.S.C. § 706(2)(A) …………………………………………………………………………….19

43 U.S.C. § 1702(c) ….………………………………………………………………………….20

43 U.S.C. § 1712(c)(1) ………………………………………………………………………… 20

43 U.S.C. § 1732(b) ……………………………………………………………………………..12

42 U.S.C. § 4332(2)(C) ………………………………………………………………………….23

Regulations

40 C.F.R. §§ 1500.1(b).………………………………………..………………………………...23

40 C.F.R. § 1502.9(c)....………………………………………..………………………………..30

40 C.F.R. § 1502.12…..………………………………………..………………………………..19


Opening Brief on Motion for Preliminary Injunction --                           iv
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 6 of 52



40 C.F.R. § 1502.13..……………………………………………………………………………20

40 C.F.R. § 1502.24...……………………………………………………………………………29

40 C.F.R. § 1508.25 (a)(1)………………………………………………………………………29

40 C.F.R. § 1508.7………………………………………………………………………………27

43 C.F.R. § 1610.5-3(a)…………………………………………………………………..…12, 31

43 C.F.R. § 3101…….………………………………………………………………………….33




Opening Brief on Motion for Preliminary Injunction --                     v
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 7 of 52



                                       INTRODUCTION

       Plaintiffs respectfully move the Court for a preliminary injunction under Rule 65 to

prohibit Federal Defendants from implementing the 2019 BLM Sage-Grouse Plan Amendments

challenged in Plaintiffs’ [Proposed] First Supplemental Complaint, ECF No. 118-2.

       Since 2004, scientists have warned that preventing the greater sage-grouse from sliding

toward extinction requires protecting all its remaining habitats and populations. The Bureau of

Land Management (BLM) and U.S. Forest Service recognized this science in adopting their 2015

Sage-Grouse Plans, asserting the plans would “conserve, enhance, and restore GRSG [greater

sage-grouse] habitat across the species’ remaining range” and “safeguard the long-term

sustainability, diversity, and productivity of these important and iconic landscapes.”

       Plaintiffs brought this case to challenge aspects of the 2015 Plans for not following the

best available science in identifying and protecting sage-grouse habitats—but acknowledged the

2015 Plans “represent a substantial step forward in sage-grouse conservation,” and thus prayed

that the Court leave them in place while remanding for Federal Defendants “to adopt consistent,

science-based conservation measures needed to ensure survival and recovery of the greater sage-

grouse across its range into the future.” See Complaint, ¶¶ 1–13, ECF No. 1.

       The Trump Administration has gone in exactly the opposite direction. As explained

below, Defendants falsely assert that the 2019 BLM Plan Amendments build upon the 2015

Plans, but in truth they rescind or weaken numerous 2015 Plan measures and open up priority

sage-grouse habitats to energy development and other impacts, while eliminating compensatory

mitigation to offset unavoidable impacts and provide a “net conservation gain” to sage-grouse.

       By gutting key sage-grouse conservation measures while denying they are doing so,

Defendants violated numerous requirements of the National Environmental Policy Act (NEPA),




Opening Brief on Motion for Preliminary Injunction --                                              1
       Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 8 of 52



including by refusing to consider any alternatives to their chosen amendments, disregarding

recent fires and energy developments that have degraded over four million acres of priority

habitats since 2015, and misrepresenting the adverse impacts that will result from weakening

sage-grouse protections. Plaintiffs are thus likely to prevail on their NEPA claims.

       The 2019 BLM Plan Amendments were made effective upon their approval in mid-

March, and BLM is moving rapidly to implement them by authorizing oil and gas leasing and

development, mining, rights-of-way, livestock grazing, and other actions that will further

destroy, degrade, and fragment sage-grouse habitats and populations. While the 2015 Plans have

significant defects, they are far more protective of sage-grouse than the 2019 Plans. Injunctive

relief prohibiting BLM from implementing the 2019 Plans is thus necessary to maintain the

status quo, prevent irreparable harm to sage-grouse and Plaintiffs, and serve the public interest.

       Indeed, this case is closely similar to the BLM grazing regulation revisions the Court

initially enjoined, and then reversed on the merits, where BLM misrepresented or avoided

addressing adverse environmental impacts. W. Watersheds Project v. Kraayenbrink, No. 05-cv-

297-E-BLW (D. Idaho), ECF Nos. 61, 74, 143, aff’d 632 F.3d 472 (9th Cir. 2011) (affirming

NEPA rulings). Kraayenbrink strongly supports the requested injunctive relief sought here.

                            STATEMENT OF RELEVANT FACTS

I.     Background on Sage-Grouse Plans.

       The decline of greater sage-grouse populations and habitats is well-known to this Court

from prior cases, including the 2008 BLM Resource Management Plan (RMP) litigation, and

Endangered Species Act (ESA) listing and grazing cases. See, e.g., W. Watersheds Project v.

Salazar, No. 4:08-cv-516-BLW, 2011 WL 4526746 (D. Idaho 2011) (Craters of the Moon and

Pinedale “test case RMPs” violated NEPA and FLPMA for failing to address sage-grouse




Opening Brief on Motion for Preliminary Injunction --                                                2
       Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 9 of 52



conservation needs); W. Watersheds Project v. U.S. Fish and Wildlife Serv., 535 F. Supp.2d 1173

(D. Idaho 2007) (reversing 2005 “not warranted” ESA listing determination).

       After this Court reversed the “not warranted” determination, the U.S. Fish and Wildlife

Service (FWS) published a new finding in 2010 that ESA listing was “warranted-but-precluded.”

See 75 Fed. Reg. 13910 (March 5, 2010). That finding stressed the inadequacy of federal land

use plans to protect sage-grouse, particularly from energy development impacts. Id. at 13,942.

       Citing the March 2010 finding, BLM and Forest Service launched their National Greater

Sage-Grouse Planning Strategy in 2011 to amend federal land use plans with sage-grouse

conservation measures to avoid ESA listing. See WO AR 252.1 To guide that Strategy, a

National Technical Team of sage-grouse experts was convened and released their “Report on

National Greater Sage-grouse Conservation Measures” (NTT Report) in December 2011. WO

AR 1491. This Court found—after an evidentiary hearing and testimony from leading sage-

grouse expert Dr. Clait Braun—that the NTT Report “contains the best available science

concerning the sage-grouse.” W. Watersheds Project v. Salazar, No. 4:08-cv-516-BLW, 2012

WL 5880658, at *2 (D. Idaho Nov. 20, 2012).

       The NTT Report emphasized that the “overall objective is to protect priority sage-grouse

habitats from anthropogenic disturbances that will reduce distribution or abundance of sage-

grouse.” NTT Report, at 7. It identified priority sage-grouse habitats as “breeding, late brood-

rearing, winter concentration areas, and where known, migration or connectivity corridors.” Id.

       The NTT Report recommended closing these priority sage-grouse habitat areas to oil and

gas or other mineral leasing, concluding that “[t]here is strong evidence . . . that surface-

1
  All materials for the National Planning Strategy and the 2015 Sage-Grouse Plans are on file
with the Court as part of the Administrative Record (AR) in this case, see ECF Nos. 87–88. The
AR materials cited here are found in the “Washington Office” AR Index, ECF No. 87-1, and are
cited by the Index document number there as “WO AR ____”.

Opening Brief on Motion for Preliminary Injunction --                                              3
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 10 of 52



disturbing energy or mineral development within priority sage-grouse habitats is not consistent

with the goal to maintain or increase populations or distribution.” Id. at 19. It further found that

BLM’s existing 0.25 mile “No Surface Occupancy” (NSO) buffers around sage-grouse leks and

0.6 mile seasonal timing buffers are inadequate to protect sage-grouse, stating that “protecting

even 75 to >80% of nesting hens would require a 4-mile radius buffer” and even that “would not

be large enough to offset all the impacts” of energy development. Id. at 21.

       The NTT Report further recommended that priority habitats be managed “so that discrete

anthropogenic disturbances cover less than 3% of the total sage-grouse habitat regardless of

ownership,” and that priority habitats be “exclusion areas” for new rights-of-way (ROWs). Id. at

7–8, 12. Regarding livestock grazing, the NTT Report recommended numerous steps, including

that BLM “modify grazing management to meet seasonal sage-grouse habitat requirements,” and

“maintain residual cover of herbaceous vegetation during nesting.” Id. at 14–15.

       In March 2013, FWS released its own expert “Conservation Objectives Team Report”

(COT Report) that identified “Priority Areas for Conservation” (PACs) as “key habitats

necessary for sage-grouse conservation.” See COT Report (WO AR 1492), at 13. The COT

Report emphasized that “[m]aintenance of the integrity of PACs . . . is the essential foundation

for sage-grouse conservation,” but recognized that “habitats outside of PACs may also be

essential,” including to provide connectivity between PACs. Id. at 13, 36. In October 2014,

FWS identified a sub-category of the PACs as sage-grouse “stronghold” areas, which were the

basis for the “Sagebrush Focal Areas” (SFAs) designated in the 2015 Plans for highest protection

from energy development and other surface disturbance. WO AR 1490.

II.    2015 Sage-Grouse Plans and FWS “Not Warranted” Finding.

       Culminating the National Planning Strategy, BLM and Forest Service approved Records




Opening Brief on Motion for Preliminary Injunction --                                                  4
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 11 of 52



of Decision (RODs) in September 2015, based on Final Environmental Impact Statements

(FEISs) released in May 2015, to amend or revise 98 federal land use plans across sage-grouse

habitats in Idaho and nine other western states. See Compl. ¶¶ 115-133; WO AR 3596-3611.

       As quoted in the Introduction, BLM asserted that the 2015 Plans would ensure

conservation of sage-grouse by protecting and restoring sage-grouse habitats, and explained that

the 2015 Plans incorporated the NTT and COT Reports’ recommendations and were based on the

“best available science.” See, e.g., BLM Great Basin ROD, at S-1 to S-2 and 1-1 to 1-41.2

       As called for in the NTT and COT Reports, the 2015 Plans established new sage-grouse

priority habitat designations with heightened management protections across some 67 million

acres of federal land, including “Priority Habitat Management Areas” (PHMAs)—of which

SFAs are a subset—and “General Habitat Management Areas” (GHMAs), along with other

priority habitats in certain states (including “Important Habitat Management Areas,” or IHMAs,

in Idaho). Id. PHMAs are “lands identified as having the highest value to maintaining

sustainable GRSG populations,” and “largely coincide with areas identified as PACs in the COT

Report.” See Great Basin ROD at 1-15. GHMAs are “GRSG habitat that is occupied seasonally

or year-round … where special management would apply to sustain GRSG populations.” Id.

       These priority habitat designations failed to include all areas identified as PACs in the

COT Report, however, and also failed to include other critical sage-grouse habitats, such as

2
 The BLM Great Basin and Rocky Mountain RODs are very similar, except in addressing
certain differences among the respective plans they approved—particularly the Wyoming Plans,
which were significantly weaker than other plans regarding energy development. See Compl. ¶¶
126, 151, 203–42. The Great Basin ROD is readily available on BLM’s website at:
https://eplanning.blm.gov/epl-front-
office/projects/lup/103344/143604/176719/2015_Great_Basin_GRSG_ROD_ARMPA.pdf and
BLM’s Rocky Mountain ROD is available at: https://eplanning.blm.gov/epl-front-
office/projects/lup/103347/143765/177177/2015_Rocky_Mountain_Region_Record_GRSG_RO
D_ARMPA_508.pdf.



Opening Brief on Motion for Preliminary Injunction --                                              5
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 12 of 52



winter concentration areas and connectivity habitats. See Compl. ¶¶ 137–164. Some of the

management restrictions and protections for the designated priority sage-grouse habitats varied

between different states—a significant point of challenge raised by Plaintiffs, see Compl. ¶¶ 136,

203–253. But the 2015 Plans included conservation measures drawn from the NTT and COT

Reports, intended to prevent or minimize surface disturbances in priority habitats, and also

required compensatory mitigation for unavoidable adverse impacts to sage-grouse habitats. Key

features of the 2015 Plans relevant here included the following:

       • SFA Protections: BLM’s 2015 Plans designated nearly 11.3 million acres as SFAs in

Idaho and other states, with non-waivable “No Surface Occupancy” (NSO) stipulations to

prevent surface disturbance from oil and gas development, prohibition of other types of energy

development, recommended withdrawal from hard rock mining, and prioritization for grazing

permit reviews and post-fire treatments. See Great Basin ROD, 1-15 to 1-19 (8.385 million acres

of SFAs), Rocky Mtn. ROD, 1-15 to 1-21(2.91 million acres).

       • Density and Disturbance Caps: Following the NTT Report, the 2015 Plans limited

surface disturbance from energy or industrial activities in priority habitats to 3% per square mile

in all states—except Wyoming, which has a 5% disturbance cap (another variance challenged in

the Complaint, ¶¶ 240-42). See Great Basin ROD, 1-21 to 1-23; Rocky Mtn. ROD, 1-22 to 1-25.

       • Lek Buffers: The 2015 Plans adopted “lek buffers” to prevent or limit anthropogenic

impacts in sage-grouse breeding, nesting, and brood-rearing areas, generally ranging from 1 to 4

miles around leks, depending on the state and nature of activity—but again with much smaller

.25 and .6 mile buffers in Wyoming (also challenged in the Complaint, ¶¶ 224–233). Id.

       • Prioritize Oil and Gas Leasing/Development Outside Sage-Grouse Habitats: The 2015

Plans directed that BLM will: “Prioritize the leasing and development of fluid mineral resources



Opening Brief on Motion for Preliminary Injunction --                                             6
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 13 of 52



outside GRSG habitat,” including PHMA and GHMA. See Great Basin ROD, 1-17, 1-23; Rocky

Mtn. ROD, 1-19, 1-25.

       • Other Limits on Energy Development: The plans limited oil and gas and other energy

development in PHMA and GHMA, including NSO requirements for PHMA with some

allowance for modification, waivers, and exceptions (for which FWS approval is required),

“Conditions of Approval” (COAs) for oil and gas development under existing leases, and other

“Required Design Features” (RDFs) to limit adverse impacts of drilling, roads, pipelines, and

other activities. See Great Basin ROD, 1-15 to 1-24; Rocky Mtn. ROD, 1-15 to 1-26.

       • Hard and Soft Triggers: The Plans set population and disturbance thresholds to trigger

increased protections if sage-grouse habitats or populations fall below specified levels. Id.

       • Compensatory Mitigation: All plans required compensatory mitigation “to provide a

net conservation gain” from actions that result in unavoidable habitat loss or degradation. See

Great Basin ROD at 1-17, 1-25 to 1-26; Rocky Mtn. ROD at 1-15, 1-27.

       In approving the 2015 Plans, BLM asserted that this suite of protections was necessary to

ensure sage-grouse conservation, stating:

       In summary, all forms of new development in PHMAs and GHMAs would either be
       closed, excluded, avoided, or developed only if the resultant effect were a net
       conservation gain to the GRSG or its habitat, ensuring that existing habitat would be
       protected or restored through compensatory mitigation.

See BLM Great Basin ROD at 1-24; BLM Rocky Mtn. ROD at 1-26.

       In October 2015, FWS relied on this suite of new conservation measures from the 2015

Plans to find that ESA listing was “not warranted.” See 80 Fed. Reg. 59,857 (Oct. 2, 2015). It

stated that the new plans “reduce and minimize threats to the species in the most important

habitat” and “we expect these conservation efforts will continue to be implemented for the next

20 to 30 years, ensuring the protection of the most important habitats. . . .” Id. at 59,936.



Opening Brief on Motion for Preliminary Injunction --                                             7
       Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 14 of 52



III.    The 2019 BLM Plan Amendments.

        After President Trump assumed office in January 2017, he announced a new “energy

dominance” agenda and his Administration began working aggressively to dismantle protections

for public lands resources—including the 2015 Sage-Grouse Plans—in order to promote fossil

fuel development. See [Proposed] First Supp. Compl. ¶¶ 2–4, 21–87.

        The 2019 BLM Plan Amendments were launched on June 7, 2017, when then-Interior

Secretary Zinke issued Secretarial Order 3353, “Greater Sage-Grouse Conservation and

Cooperation with Western States,” which directed that a DOI “Sage-Grouse Review Team” be

assembled to review the 2015 Sage-Grouse Plans and recommend modifications to “enhance

State involvement,” among other directives. Id. ¶¶ 39–40.

        There was no public notice or comment period allowed for this review. However, states

and industry groups apparently provided substantial input to the Review Team, including a July

19, 2017 letter from Western Energy Alliance (WEA), which identified a “wish list” of measures

to weaken in the 2015 Plans, including priority habitat designations, lek buffers, density and

disturbance caps, NSO prohibitions, RDFs, and “[i]mposition of unlawful and overly broad

compensatory mitigation and net conservation gain requirements.” See Anderson Decl. Ex. C.

        On August 4, 2017, the DOI Review Team issued its report which recommended

numerous modifications of the 2015 Sage-Grouse Plans, including every one of WEA’s “wish

list.”3 In October 2017, BLM moved to implement the DOI Report recommendations by

publishing notice of a new NEPA/land use planning process to “consider the possibility of

amending some, all or none” of the 2015 Sage-Grouse Plans, and invited public scoping

comments. See 82 Fed. Reg. 47,248 (Oct. 11, 2017).

3
 See Report in Response to S.O. 3353 (Aug. 4, 2017), https://eplanning.blm.gov/epl-front-
office/projects/lup/90121/123510/150623/SO3353-report.pdf.

Opening Brief on Motion for Preliminary Injunction --                                            8
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 15 of 52



       In response, Plaintiffs and others submitted extensive scoping comments and scientific

literature to support improving instead of weakening the 2015 Sage-Grouse Plans. See Anderson

Decl. ¶ 14 (providing links to public comments). Leading sage-grouse experts—including Drs.

Clait Braun and Jack Connelly, the former lead sage-grouse biologist with Idaho Dept. of Fish

and Game—also opposed weakening the 2015 Sage-Grouse Plans under the proposals raised by

the DOI Report and industry special interests. See Connelly Decl. Ex. 2.4

       On May 2, 2018, BLM released six Draft Environmental Impact Statements (Draft EISs)

and draft proposed plan amendments to revise the 2015 Sage-Grouse Plans in Idaho, Wyoming,

Colorado, Utah, Nevada/Northeastern California, and Oregon, and allowed a 90-day public

comment period. See 83 Fed. Reg. 19,800-11 (May 4, 2018).5

       In response to the May 2018 Draft EISs, Plaintiffs and others submitted detailed, science-

based comments to BLM opposing the proposed weakening of the 2015 Sage-Grouse Plans and

recommending numerous ways to strengthen them, including by improving their priority habitat

protections and management restrictions to protect sage-grouse from energy development,

livestock grazing, and other threats. See Anderson, Saul Declarations.




4
  The accompanying Anderson, Carter, Donnelly, Hartl, Herman, Horning, Kerr, Marvel, Miller,
Molvar, Ratner, Saul, and Silver Declarations are from Plaintiffs’ staff and members, while the
Declarations of Drs. Clait E. Braun, John (“Jack”) Connelly, and Amy Haak are from experts
who explain how the 2019 Plan Amendments are contrary to the best available science and
threaten irreparable harm to sage-grouse. The Court may properly consider all these declarations
to show Plaintiffs’ Article III standing, harms warranting injunctive relief, and environmental
impacts that BLM failed to consider in violation of NEPA. See Northwest Envtl. Defense Ctr. v.
BPA, 117 F.3d 1520, 1527 (9th Cir. 1997); Earth Island Inst. v. USFS, 442 F.3d 1147, 1162 (9th
Cir. 2006); Nat’l Audubon Soc. v. USFS, 46 F.3d 1437, 1147 (9th Cir. 1993).
5
 The documents comprising the 2019 BLM Plan Amendments are on BLM’s “E-Planning”
website: https://eplanning.blm.gov, and are addressed in more detail, with links to specific
documents, in the accompanying Anderson Declaration at ¶ 14.



Opening Brief on Motion for Preliminary Injunction --                                           9
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 16 of 52



       The U.S. Environmental Protection Agency (EPA) also submitted comments on the Draft

EISs that identified numerous concerns and defects. See Anderson Decl. Ex. B (copies of EPA

comments). EPA questioned BLM’s purported tiering to the 2015 EISs without addressing recent

impacts from fires and other threats to sage-grouse habitats, its failure to address discrete impacts

on winter and brood-rearing habitats, and questioned how the proposed changes to weaken lek

buffers and other surface disturbance protections were supported by science. Id. EPA expressed

an overarching “concern[] that the [Draft EISs do] not provide sufficient information to fully

assess the impacts of the proposed action,” and graded the Draft EISs as “EC-2: Insufficient

Information” on environmental concerns. Id.

       These criticisms fell on deaf ears, however, as BLM pursued its pre-determined course.

On December 7, 2018, BLM published notice of its Final Environmental Impact Statements

(Final EISs) and proposed plan amendments to amend or revise BLM’s 2015 Sage-Grouse Plans

in Idaho, Colorado, Wyoming, Utah, Nevada/Northeastern California, and Oregon, and opened

30-day public protest and 60-day Governor consistency review periods. See 83 Fed. Reg. 63,161

(Dec. 7, 2018). Per BLM regulations, Plaintiffs submitted detailed protests of the proposed plan

amendments. Anderson Decl. ¶ 6.

       On March 14–15, 2019, BLM issued six Records of Decision (“BLM 2019 RODs”) to

amend its 2015 Sage-Grouse Plans in Idaho and the six other states, based on the December 2018

Final EISs. Anderson Decl. ¶ 14 (providing links to RODs and FEISs). On March 20, 2019,

BLM published Notices of Availability of these 2019 BLM RODs, and stated that they were

“effectively immediately.” 84 Fed. Reg. 10,322–10,330 (Mar. 20, 2019).6



6
  The Forest Service is pursuing a separate process to weaken the 2015 Sage-Grouse Plans, and
released Draft EISs in October 2018 for public comment. See 83 Fed. Reg. 50,331 (Oct. 5,
2018). It is unclear when the Forest Service may complete its amendment process.

Opening Brief on Motion for Preliminary Injunction --                                             10
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 17 of 52



IV.    Key Changes in the 2019 BLM Plan Amendments.

       Plaintiffs’ [Proposed] First Supplemental Complaint, ¶¶ 88-142, alleges in detail

numerous ways the 2019 BLM Plan Amendments rescinded or weakened sage-grouse

protections adopted in the 2015 Plans. While not identical across all states—and the 2015 Plans

for Montana and the Dakotas were not changed—the 2019 BLM Plan Amendments in Idaho and

the other six states made the following changes of particular importance for this injunction

motion, as detailed further in the accompanying “Overview of 2019 Sage-Grouse Plan

Amendments” (Anderson Decl. Exh. A; copy attached as Appendix A hereto).

       Elimination of Sagebrush Focal Areas: The 2019 BLM Plan Amendments eliminated

SFAs in all states but Oregon, downgrading SFAs to the less protective PHMA designation. This

removed key protections including the non-waivable NSO prohibition of surface disturbance for

oil and gas development fluid mineral leasing (in Idaho, Utah, Nevada and California), and

prioritization of SFAs for habitat restoration, monitoring and evaluation, and grazing permit

reviews. See App. A at 1. The Final EISs claimed that removing the SFA designations “would

have no measurable effect on the conservation of Greater Sage-Grouse,” without mentioning the

added protections SFA provided over the PHMA designation. Id.

       Removal of Compensatory Mitigation and Net Conservation Requirements: Consistent

with the Trump Administration’s broader reversal of compensatory mitigation requirements, see

[Proposed] First Supp. Compl. ¶¶ 25–37, the 2019 BLM Plan Amendments eliminated both the

“compensatory mitigation” requirement and related “net conservation gain” standard. See App.

A at 1. These plan features previously ensured that unavoidable adverse impacts from energy

development and other BLM-approved actions would be offset by off-site mitigation to provide a

net gain to the species. The FWS cited compensatory mitigation as one of the “regulatory




Opening Brief on Motion for Preliminary Injunction --                                           11
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 18 of 52



mechanisms and conservation efforts” that justified its 2015 “not warranted” finding. 80 Fed.

Reg. at 59,882 (“Requiring mitigation for residual impacts provides additional certainty that,

while impacts will continue at reduced levels on Federal lands, those impacts will be offset to a

net conservation gain standard”).

       The 2019 Amendments now prohibit BLM from requiring compensatory mitigation,

unless otherwise required by state policies or law, and remove the phrase “net conservation gain”

in Idaho, Nevada, Utah, and Wyoming. App. A at 2. The Final EISs characterize these changes

as “clarifications” and assert that the effects will be “nominal.” Id.

        Reduction or Elimination of Mandatory Lek Buffers: The 2019 Amendments included

significant changes to mandatory buffers around sage-grouse leks in designated habitat areas. See

App. A at 2. In Idaho and Nevada/California, BLM drastically reduced existing lek buffers by

several miles. Id. Colorado removed the prohibition on oil and gas leasing within 1 mile of active

sage-grouse leks, opening up approximately 224,000 acres of previously-protected habitat. Id.

The application of buffers around lek sites was changed from mandatory to discretionary in

Colorado, Utah, and Nevada/California, and the plans in Idaho and Wyoming now allow BLM

officers to exempt projects from buffers in more circumstances. Id.

       Weakened Disturbance and Density Caps: BLM’s 2019 Plan Amendments in Idaho and

Utah eliminated density caps of 1 energy/mining project per 640 acres, even though the 2015

Sage-Grouse Plans already allowed disturbance beyond the thresholds recommended by agency

scientists in the NTT and COT Reports. See Compl. ¶¶ 234–46; App. A at 3. Idaho also

eliminated the 3% project-scale surface disturbance cap, allowing projects to totally destroy

habitat locally. Id. Utah and Nevada/California will now allow exceedances of the disturbance

cap under more circumstances. Id.




Opening Brief on Motion for Preliminary Injunction --                                            12
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 19 of 52



       Weakening or Elimination of Required Design Features: The 2019 Amendments

weakened the 2015 Plans’ requirement that all projects in greater sage-grouse habitat apply a

suite of Required Design Features (RDFs) to help avoid, minimize, or mitigate adverse impacts.

See App. A at 4. In Idaho, RDFs were downgraded to voluntary Best Management Practices

(BMPs) in GHMA. In Utah, elimination of GHMA means those habitats will no longer be

protected by the RDFs. Id. The Wyoming amendments also give BLM staff greater discretion to

waive RDF requirements if they decide the features are not “appropriate,” “necessary,” or

“suitable.” Id. The Final EISs failed to evaluate the effect of making buffers discretionary and

suggested that the impacts of smaller buffers will be minimal. Id.

       Elimination or Weakening of GHMA: The 2019 Amendments eliminated GHMA in

Utah, about 620,000 acres of sage-grouse habitat; and GHMA protections were weakened in

other states, such as Wyoming which removed any obligation to prioritize oil and gas leasing and

development outside of GHMA. App A. at 4. Idaho similarly eliminated the prioritization

requirement, significantly reduced lek buffers, and downgraded mandatory RDFs to optional

“Best Management Practices” (BMPs) in GHMA. See App. A at 2, 3, 5. BLM asserted that

accelerating declines of small sage-grouse populations in GHMA has “no significant effect” and

that removing GHMA would have no impacts “in the long term.” Id.

       Changes to Hard and Soft Trigger Adaptive Management: The 2019 Amendments

included a series of measures undermining the 2015 Plans’ mechanisms of “hard and soft

triggers” requiring BLM to take corrective action when monitoring data shows that sage-grouse

populations or habitats fall below specified thresholds. See App. A at 4. In Nevada/NE

California, for example, BLM replaced “hard” triggers requiring management changes with

“warnings” and will now apply triggers only at the lek cluster scale, which could allow




Opening Brief on Motion for Preliminary Injunction --                                           13
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 20 of 52



individual leks to blink out without corrective management action. Id. The Utah ROD similarly

undermined the certainty that concrete steps will be taken once adaptive management “triggers”

are met, by lengthening time-frames for management response and introducing qualifications on

when corrective strategies must be implemented. Id. The Final EISs claimed that these changes

will be “beneficial” for sage-grouse or failed to evaluate them at all. Id.

       Relaxed Protections Against Energy Development (Prioritization and NSO

Stipulation): The 2019 BLM Plan Amendments significantly weakened protections specific to

oil and gas development. See App. A at 5. First, BLM eliminated or substantially weakened the

2015 Plans’ requirement that BLM prioritize oil and gas leasing and development outside of

designated sage-grouse habitat. Id. The prioritization requirement was eliminated completely in

Utah; eliminated for GHMA in Idaho and Wyoming; and limited to other sage-grouse habitats in

Wyoming to situations in which BLM has an administrative “backlog” of parcel nominations. Id.

BLM also characterized its changes to the prioritization requirement as mere “clarifications,”

even though they depart from the plain language and intent of the 2015 Sage-Grouse Plans. Id.

       Second, the 2019 Plans reduced the certainty that the NSO stipulation will be applied in

PHMA in multiple states, by (1) eliminating the SFA designation, the only priority habitat

protected by a NSO stipulation without possibility of waivers, exceptions, and modifications; (2)

allowing BLM to issue waivers, exceptions, modifications in a broader array of circumstances;

(3) and eliminating the requirement that BLM obtain consent from FWS in doing so. In

Colorado, BLM also delegated to counties authority to determine in the first instance that

exceptions or modifications should apply. See App. A at 5.

       Relaxed Protections Against Livestock Grazing: The 2019 BLM Plan Amendments

weakened already inadequate protections of the 2015 Plans from livestock grazing in numerous




Opening Brief on Motion for Preliminary Injunction --                                            14
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 21 of 52



ways. See App. A at 6. These include by: (a) eliminating or weakening the requirement that

BLM impose terms and conditions for achieving sage-grouse “habitat objectives” into allotment

management plans or grazing permits, as they are renewed; (b) allowing BLM to “adjust” habitat

objectives through plan “maintenance” without any public involvement; (c) removing

requirements that allotments in SFA and PHMA be “prioritized” for field checks to ensure

compliance with the terms and conditions of grazing permits; (d) walking back required

conformance with certain scientifically-recommended objectives, such as 7-inch grass height ;

(e) reducing or eliminating requirements for the impacts of grazing-related infrastructure to be

evaluated and modified; (f) removing prohibitions on livestock grazing within 13 Oregon

Research Natural Areas; and (g) weakening or eliminating the obligation to prioritize PHMA

habitat for land health evaluations, grazing permit reviews, and permit compliance checks. Id.

V.     BLM Is Moving Rapidly to Implement the 2019 Plan Amendments.

       FLPMA’s “consistency” requirement means that BLM must follow the 2019 Plan

Amendments in approving leases, permits, rights-of-way, and other discretionary actions within

sage-grouse habitats. See 43 U.S.C. § 1732(b); 43 C.F.R. § 1610.5-3(a)-(b). Because RMPs are

the planning-level decisions that determine the areas of public lands that are open for activities

such as oil and gas leasing and development, livestock grazing, rights-of-way, and other

activities, and impose limits or conditions on how such activities may be approved, the 2019

Plan Amendments have immediate and ongoing impacts.

       BLM is implementing the 2019 Plan Amendments through imminent approval of new oil

and gas leasing and development, coal leasing, phosphate mining, rights-of-way, livestock

grazing permit renewals, and other actions that threaten irreparable harm to sage-grouse

populations and habitats. See Saul, Anderson, Braun, Connelly Declarations. These include the




Opening Brief on Motion for Preliminary Injunction --                                                15
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 22 of 52



following partial list of upcoming BLM actions that Plaintiffs have been able to identify as

posing significant threats to sage-grouse:

       Oil and Gas Leasing/Development: BLM has already approved the “Normally

Pressured Lance” (NPL) project involving 3,500 oil/gas wells in sage-grouse winter

concentration areas and other priority habitats near Pinedale, Wyoming, which Dr. Braun

cautioned against developing when he testified about the NPL project before this Court in 2012.

See Braun Decl. ¶ 66. BLM is expected to approve permits to drill and rights-of-way in the

imminent future. See Ratner Decl. ¶¶ 47–54; Saul Decl. ¶ 26; Molvar Decl. ¶¶ 20–22.7

       Other major oil/gas development approvals expected from BLM in the near future

include: (a) “Moneta Divide,” which proposes 4,250 new oil/gas wells and a pipeline affecting

265,000 acres within sage-grouse habitats in the BLM’s Lander, Rawlins, and Casper Field

Offices in Wyoming, and BLM is expected to move forward with a Final EIS approving it during

2019; (b) “Jonah Infill Project,” located in BLM’s Pinedale Field Office, in which BLM is

expected to continue approving drilling permits under the terms of the 2019 Plan Amendments

over the next year; (c) “Converse County,” the largest proposed oil/gas field development in

Wyoming, which BLM is expected to approve through a Final EIS in August 2019 under the

terms of the 2019 Plan Amendments; and (d) “Continental Divide/Creston Infill Project,” in

which BLM is expected to approve up to 9,000 additional oil/gas wells in this large oil field

development west of Rawlins, Wyoming. Id.




7
  BLM’s August 2018 ROD approving the NPL master development plan is challenged in related
litigation before U.S. Magistrate Judge Bush of this Court. See First Amended Complaint, W.
Watersheds Project et al. v. Zinke et al, No. 1:18-cv-187-REB (D. Idaho), ECF No. 78 ¶¶ 225,
332–343. The injunction sought here would only prohibit BLM from applying the 2019 Plan
Amendments to NPL site-specific approvals.

Opening Brief on Motion for Preliminary Injunction --                                           16
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 23 of 52



       BLM is also continuing to aggressively offer oil and gas leases in sage-grouse habitats in

Wyoming, Utah, Colorado, Nevada, and other states, including upcoming quarterly lease sales

scheduled for September 2019. See Saul Decl. ¶¶ 23–25. Among these, BLM is offering 80,000

acres of oil/gas leases in sage-grouse habitats in northwestern Colorado under the 2019 Plans,

allowing surface disturbance and other harmful impacts that would have been prevented or

limited under the 2015 Plans. Id. BLM also recently offered at least 26 parcels for oil/gas

leasing in sage-grouse habitats in the Vernal, Utah field office under the 2019 Plan Amendments,

which removed all GHMA protections there. Id. Other upcoming Utah oil/gas leases are likely

to impact the Uintah, Carbon, Emery, and Rich sage-grouse populations, according to BLM

itself. See UT FEIS at App.-1–8.

       Coal, Gold, and Phosphate Mining: BLM is expected to approve new coal leases and

gold and phosphate mining projects in Idaho, Utah, Nevada, and other states affecting sage-

grouse, under the 2019 Plan Amendments. See Saul Decl. ¶ 27–28; Anderson Decl. ¶ 53–59. In

Idaho, the “Caldwell Canyon Mine” phosphate project would impact over 30,000 acres of

priority sage-grouse habitats, including six leks, and threatens the East-Central Idaho sage-

grouse population, which is described as “isolate/small” and at “high risk” with a “low

probability of persistence.” See Anderson Decl. ¶ 58; Carter Decl. ¶¶ 22–23.

       Off-Highway Vehicle (OHV) Use: Some 14,000 acres of sage-grouse habitat in Utah

were opened to cross-country off-road vehicle under the 2019 Amendments. This area includes

habitat for the imperiled Sheeprocks population of sage-grouse, which recently tripped a hard

trigger due to sharp population declines. See Anderson Decl. ¶¶ 45–49. Opening up this area to

OHV use risks further habitat loss for the Sheeprocks population, as BLM itself admitted,

threatening irreparable harm to its long-term resiliency and recovery. See UT FEIS at 4-22.




Opening Brief on Motion for Preliminary Injunction --                                            17
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 24 of 52



       Rights-of-Way (ROWs): Hundreds of ROW applications are pending in Idaho (123),

Nevada and California (85), Utah (380), and Wyoming (590), according to BLM. See ID FEIS

at App-3-1 to App-3-15 (Table 1); Saul Decl. ¶¶ 29-31. Prior requirements of the 2015 Plans to

bury powerlines and pipelines are now discretionary, allowing further surface disturbance and

infrastructure that fragments sage-grouse habitats. Id. Not only will BLM now be able to

approve such ROWs in sage-grouse habitats without certain lek buffers, COAs, RDFs, and other

provisions of the 2015 Plans, but no compensatory mitigation will be required and the projects

can be approved without meeting the “net conservation gain” standard. Id.

       Livestock Grazing: BLM’s website lists hundreds of livestock grazing permits that are to

be renewed in 2019 within sage-grouse habitats in Idaho and other states, which will not adhere

to the provisions of the 2015 Plans, such as ensuring that grazing permit renewals meet sage-

grouse cover height and other habitat requirements. See Anderson Decl. ¶¶ 27–42; Braun Decl.

¶¶ 67–77. New fences, corrals, and other range infrastructure may also be constructed without

steps required to prevent adverse impacts to sage-grouse, and existing infrastructure in certain

states will no longer be subject to monitoring to address risks to greater sage-grouse. Id.

                                           ARGUMENT

I.     APPLICABLE LEGAL STANDARDS.

       To obtain injunctive relief under Fed.R.Civ.P 65, Plaintiffs must establish that (1) they

are “likely to succeed on the merits,” (2) they are “likely to suffer irreparable harm in the

absence of preliminary relief,” (3) “the balance of equities” tips in their favor, and (4) an

“injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131

(9th Cir. 2011), quoting Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

       The Court reviews the 2019 BLM Plan Amendments under the APA to determine




Opening Brief on Motion for Preliminary Injunction --                                                18
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 25 of 52



whether they are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.” 5 U.S.C. § 706(2)(A). This requires a “thorough, probing, in-depth review” to

determine whether BLM presented a “rational connection between the facts found and the

conclusions made.” See W. Watersheds Project v. Kraayenbrink, 538 F.Supp.2d 1302, 1312 (D.

Idaho 2008) (quoting Native Ecosystems Council v. United States, 418 F.3d 953, 961 (9th Cir.

2005)). The Court applies a “rule of reason” to determine whether BLM’s Final EISs satisfy

NEPA, which “requires a pragmatic judgment whether the EIS’s form, content, and preparation

foster both informed decision-making and informed public participation.” Id.

II.    PLAINTIFFS ARE LIKELY TO SUCCEED ON THEIR NEPA CLAIMS.

       Plaintiffs allege four different claims challenging the 2019 BLM Plan Amendments under

NEPA, FLPMA, and the APA. See [Proposed] First Supp. Compl. ¶¶ 143–178. But the Court

need only address the NEPA claims to grant injunctive relief, which are obvious from the face of

the December 2018 Final EISs and March 2019 BLM RODs. Among BLM’s many NEPA

violations, the 2019 Plan Amendments are fatally flawed in the following ways:

       A. BLM Refused to Consider A Reasonable Range of Alternatives.

       NEPA requires BLM to “rigorously explore and objectively evaluate all reasonable

alternatives” to its proposed course of action. 40 C.F.R. § 1502.12. The alternatives section is the

“heart” of an EIS, and must be sufficient to “foster[] informed decision-making and informed

public participation.” Westlands Water Dist. v. U.S. Dep’t of Interior, 376 F.3d 853, 872 (9th Cir.

2004); California v. Block, 690 F.2d 753, 767 (9th Cir. 1982). Here, BLM’s alternatives analysis

was deficient in three ways, each of which renders the Final EISs invalid.

       1. BLM Formulated an Impermissibly Narrow Purpose and Need

       To delimit the range of reasonable alternatives, an EIS must “specify the underlying




Opening Brief on Motion for Preliminary Injunction --                                             19
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 26 of 52



purpose and need . . . [for] the proposed action.” 40 C.F.R. § 1502.13. Agencies may not subvert

NEPA’s directive to study a reasonable range of alternatives by adopting an unreasonably

narrow purpose and need for a project. See Nat’l Parks & Conservation Ass’n v. Bureau of Land

Mgmt., 606 F.3d 1058, 1070 (9th Cir. 2010). In assessing the reasonableness of a purpose and

need statement, courts must consider the statutory context of the federal action. Id.

       The Final EISs identified the purpose and need of the 2019 BLM Plan Amendments as

follows: (1) to enhance cooperation and coordination with the states, (2) to align with Dept. of

Interior and BLM policy directives issued since 2015, and (3) to incorporate measures to better

align with state conservation plans. See, e.g., ID Final EIS at ES-2.

       Notably absent from this stated purpose and need was any goal of ensuring the long-term

viability of the greater sage-grouse—a striking omission, considering that the 2015 Plans BLM is

amending were intended to ensure conservation of sage-grouse. By excluding any purpose of

sage-grouse conservation, BLM failed to reflect FLPMA’s statutory directives, which require

land use plans to meet FLPMA’s multiple use and sustained yield policies. See 43 U.S.C. §§

1702(c), 1712(c)(1); Kraayenbrink, 632 F.3d at 478. BLM’s Special Status Species Policy,

adopted under FLPMA, also requires BLM to ensure that “land use plans and subsequent

implementation-level plans identify appropriate . . . provisions for the conservation of Bureau

sensitive species,” which include sage-grouse. See BLM Manual 6840, Special Status Species

Management at .04D5 (2008); Salazar, 2011 WL 4526746 at *4, 17 (discussing Policy).

       The statutory context here also includes the ESA, as the 2015 Sage-Grouse Plans were a

direct response to the 2010 “warranted-but-precluded” ESA listing decision and provided the

“foundation” for FWS’s 2015 “not warranted” listing decision. See 80 Fed. Reg. at 59,887.

       In light of this statutory and factual context, BLM could not reasonably define the 2019




Opening Brief on Motion for Preliminary Injunction --                                              20
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 27 of 52



Plan Amendments’ purposes to advance only the Trump Administration’s policy changes or state

and industry interests, to the exclusion of greater sage-grouse conservation. Nat’l Parks &

Conservation Ass’n, 606 F.3d at 1072.

       2. BLM Refused to Consider Alternatives Other Than Its Proposed Action.

       BLM also considered an unduly narrow range of alternatives to achieve its stated purpose

and need. Each Draft EIS identified only two alternatives: (1) the “No Action” alternative (i.e.,

keeping the 2015 Plans intact), and (2) BLM’s preferred “Management Alignment Alternative,”

(i.e., proposed modifications for each state). See, e.g., Idaho DEIS at ES-5. The Final EISs

modified the “Management Alignment Alternatives” slightly, to arrive at the Proposed Plan

Amendments approved in the RODs. No other alternatives were considered, and BLM included

the “No Action” alternative only as basis for comparison, since BLM determined it would not

meet the stated purpose and need. See, e.g., ID ROD at 1-9.

       The Final EISs thus only considered BLM’s preferred outcome, a blatant NEPA

violation. Numerous courts have reversed similar NEPA analysis that reflect a pre-determined

outcome without analysis of reasonable alternatives. See Muckleshoot Indian Tribe v. U.S. Forest

Serv., 177 F.3d 800, 813 (9th Cir. 1999) (NEPA violated where agency “considered only a no

action alternative along with two virtually identical alternatives”); Block, 690 F.2d at 767–68

(rejecting as unreasonable a range of eight alternatives that all assumed the same level of

roadless area development); NRDC v. Evans, 168 F. Supp. 2d 1149 (N.D. Cal. 2001) (only

considering status quo and preferred alternative not a reasonable range of alternatives).

       3. BLM Unreasonably Rejected Viable Alternatives That Would Have Partially
          Fulfilled its Purpose and Need

       BLM also unreasonably refused to consider viable alternatives proposed by commenters.

In order to be adequate, an EIS must consider every reasonable alternative to the proposed



Opening Brief on Motion for Preliminary Injunction --                                               21
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 28 of 52



action. Southeast Alaska Conserv. Council v. Fed’l Hwy Admin., 649 F.3d 1050, 1056 (9th Cir.

2011). The “existence of a single viable but unexamined alternative renders an [EIS]

inadequate[.]” Friends of Yosemite Valley v. Kempthorne, 520 F.3d 1042, 1038 (9th Cir. 2008)

(quoting Alaska Wilderness Recr. v. Morrison, 67 F.3d 723, 729 (9th Cir. 1995)).

       Here, public comments identified viable alternatives that fell between the “no action” and

“management alignment” extremes. For example, The Wilderness Society submitted a proposed

alternative that would enhance “cooperation with the states while conserving, enhancing and

restoring sage-grouse habitat.” See Anderson Decl., Ex. C. Plaintiffs and others also suggested

numerous alternatives that would vary certain plan elements to maintain greater protections for

sage-grouse. See, e.g., ID FEIS at App. 4 (public comments).

       BLM unreasonably rejected these and other proposals, asserting they “failed to meet the

purpose and need.” Id.; see also Idaho Protest Resolution Report at 50. However, agencies must

analyze alternatives that “would only partly meet the goals of the project” so long as they “have

a less severe environmental impact than the preferred alternative.” North Buckhead Civic

Association v. Skinner, 903 F.2d 1533, 1542 (11th Cir. 1990); NRDC v. Callaway, 524 F.2d 79,

93 (2nd Cir. 1975); NRDC v. Morton, 458 F.2d 827, 834–35 (D.C. Cir. 1972). As the Ninth

Circuit held in Block, when an agency’s decision demands a trade-off between environmental

preservation versus development, the decision “cannot be intelligently made without examining

an alternative that would soften resource extraction.” 690 F.2d at 767; see also Muckleshoot, 177

F.3d at 813–14 (agency had duty to consider an alternative that furthered rather than impeded the

agency’s resource protection mandate under FLPMA). BLM similarly violated NEPA here by

refusing to address potential alternatives that would have met its stated goals of enhancing

cooperation but maintain better protections for sage-grouse, again requiring reversal.




Opening Brief on Motion for Preliminary Injunction --                                             22
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 29 of 52



        B. BLM Misrepresented the 2019 Plan Amendments, and Failed to Take a “Hard
           Look” at the Adverse Impacts on Sage-Grouse.

        NEPA requires that BLM take a “hard look” at the direct, indirect, and cumulative

environmental impacts of its 2019 Plan Amendments, and disclose those to the public. 42 U.S.C.

§ 4332(2)(C); Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350 (1989). Taking a

“hard look” requires “a reasonably thorough discussion of the significant aspects of the probable

environmental consequences.” Block, 690 F.2d at 761. The hard look doctrine bars “[g]eneral

statements about ‘possible effects’ and ‘some risk’ . . . absent a justification regarding why more

definitive information could not be provided.” Neighbors of Cuddy Mountain v. U.S. Forest

Serv., 137 F.3d 1372, 1380 (9th Cir. 1998).

        NEPA regulations also require that information used “must be of a high quality,” and be

based on professional and scientific integrity. See 40 C.F.R. §§ 1500.1(b), 1502.24 4. “Accurate

scientific analysis [is] essential to implementing NEPA.” Id. § 1500.1(b).

        As the Ninth Circuit held in Kraayenbrink, the NEPA hard look thus “must be taken

objectively and in good faith, not as an exercise in form over substance, and not as a subterfuge

designed to rationalize a decision already made,” and must include a “discussion of adverse

impacts that does not improperly minimize negative side effects.” See 632 F.3d at 491 (citing

Metcalf v. Daley, 214 F.3d 1135, 1142 (9th Cir. 2000); Earth Island Inst. v. U.S. Forest Serv.,

442 F.3d 1147, 1159 (9th Cir. 2006)). Agencies violate NEPA when they rely on an EIS that

lacks scientific integrity, fails to candidly address adverse effects or scientific criticism, or is so

incomplete or misleading that the decision-maker and the public cannot make an informed

decision. Id.; see also NRDC v. U.S. Forest Serv., 421 F.3d 797, 813 (9th Cir. 2005); Native

Ecosystems Council v. U.S. Forest Serv., 418 F.3d 953, 964–66 (9th Cir. 2005) (reversing EISs

that relied on inaccurate science or misleading information).



Opening Brief on Motion for Preliminary Injunction --                                                 23
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 30 of 52



       These authorities are squarely on point here, confirming an injunction is proper based on

BLM’s misrepresentations of its 2019 Plan Amendments and other “hard look” violations.

       1. BLM Misrepresented the 2019 Plan Amendments.

       BLM’s “hard look” violations begin with its misrepresentations about the nature and

effects of the 2019 Plan Amendments. BLM’s attempt to disguise environmentally-damaging

changes that jeopardize public land resources fails here, just as it did in Kraayenbrink.

       The Idaho Final EIS and ROD, for example, assert that the 2019 Plan Amendments for

Idaho are “equally environmentally preferable” as the 2015 Plan, and are based on the “best

available science and data.” See ID ROD at 1-9; ID FEIS at 4-2. But the 2019 Plan

Amendments eliminated 3,961,824 acres of SFAs in Idaho, along with their heightened

protections (non-waivable NSOs, prioritization for grazing changes, etc.); substantially reduced

lek buffers and allow increased waivers in PHMA, IHMA and GHMA; removed density

disturbance caps; replaced RDFs with voluntary BMPs in GHMA; and eliminated compensatory

mitigation and net conservation gain requirements. See App. A; Anderson Decl. ¶¶ 28–31;

Connelly Decl. ¶¶ 23, 26–32, 46–47 (all addressing Idaho changes).

       BLM refused to acknowledge that these many changes are inconsistent with the best

available science—including the NTT and COT Reports—and remove or weaken many

conservation protections that BLM deemed necessary in adopting the 2015 Plans. See Braun

Decl. ¶ 18; Connelly Decl. ¶¶ 42–49. Nowhere in the Idaho FEIS or ROD will the Court find

discussion of the NTT Report and its management recommendations, much less explanation of

how the science may supposedly have changed to now allow more relaxed management

protections for sage-grouse—which it has not. As Drs. Braun and Connelly explain, the 2019

Amendments are contrary to the NTT and COT Reports, and inconsistent with the best available




Opening Brief on Motion for Preliminary Injunction --                                          24
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 31 of 52



science. See Braun Decl. ¶¶ 3–5, 45, 55, 57; Connelly Decl. ¶ 42–49. Neither did the Idaho FEIS

or ROD address the FWS’ 2015 “not warranted” ESA listing determination, which presumed that

the full suite of conservation protections from the 2015 Plans would be implemented—much less

did BLM acknowledge that removing those requirements now may lead to ESA listing.

        Similar misrepresentations and omissions are found in the other 2019 Plan Amendments,

as summarized in the Overview of 2019 Sage-Grouse Plan Amendments (Appendix A) and

detailed further in the Anderson, Saul, Carter, Donnelly, Molvar, Hartl, Miller, Ratner, Silver

Herman, Kerr, and Marvel Declarations.

       Rather than being “equally environmentally preferable” as the 2015 Plans and based on

the “best available science,” as BLM falsely claims, the 2019 BLM Plan Amendments gut key

sage-grouse protections previously deemed necessary to conserve sage-grouse and avoid ESA

listing. For example, the 2019 Plan Amendments rescind SFAs and eliminate their protections

against surface disturbances from oil and gas and other development in those sage-grouse

“strongholds,” while weakening or eliminating other habitat designations and protections.

Leading sage-grouse experts Drs. Clait Braun and Jack Connelly strongly refute BLM’s

assertions that the 2019 Plan changes are consistent with sage-grouse science, and explain that

the changes will allow substantial losses and fragmentation of sage-grouse habitats. See Braun

Decl. ¶¶ 5, 17–22, 46–76; Connelly Decl. ¶¶ 5–7, 20–62. Dr. Amy Haak underscores that BLM’s

plan changes ignored well-established conservation biology principles for imperiled species by

removing protections needed to maintain species’ resilience and persistence, while allowing

losses of isolated or small populations. See Haak Decl. ¶ 59. Her analysis is consistent with the

NTT Report and FWS October 2015 “not warranted” finding, which the 2019 Plan Amendments

now undermine. Id.




Opening Brief on Motion for Preliminary Injunction --                                             25
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 32 of 52



       Even EPA’s comment letters questioned the impacts of BLM’s proposed plan changes,

repeatedly asking BLM to explain its planned actions and how they may impact sage-grouse.

See Anderson Decl. Exh. 2. But BLM never admitted the scope and nature of its 2019 Plan

Amendments in undermining sage-grouse protections. By flatly misrepresenting its 2019 plan

changes, and disregarding the critical comments of its sister agency EPA, BLM violated its core

NEPA duty of candor and accuracy, demonstrating Plaintiffs are likely to prevail and warranting

injunctive relief. See Kraayenbrink, 538 F.Supp.2d at 1313–19.

   2. BLM Failed to Evaluate Baseline Condition Changes Affecting Sage-Grouse

       In amending its 2015 Plans, BLM had a NEPA duty to take a “hard look” at current

conditions and evaluate how the “baseline” may have changed since its last analysis in the 2015

Plans. See, e.g., N. Plains Res. Council v. Surface Transp. Bd., 668 F.3d 1067, 1083-86 (9th Cir.

2011). Yet BLM ducked this duty too, claiming that conditions “have not appreciably changed”

since 2015, and that the 2015 Plans’ analysis of sage-grouse populations and habitats is

unaltered. See, e.g., ID FEIS at 4–6. The 2019 Plan Amendments thus failed to provide an

updated assessments of current sage-grouse population and habitat trends in the affected states,

or across the sage-grouse range. Id.

       BLM’s claim that conditions “have not appreciably changed” is belied by the facts that

millions of acres of sage-grouse habitat in the West have burned in wildfires since 2015, millions

more acres have been newly leased for oil and gas development, and evidence indicates sage-

grouse populations have declined in several states. See Braun Decl. ¶¶ 24–33; Connelly Decl. ¶¶

56–61. As Dr. Haak demonstrates, wildfires and oil/gas leasing have impacted over 4 million

acres of the highest priority sage-grouse habitats in the last three years alone. See Haak Decl., ¶¶

47–56 & Maps 1-3. Other habitats have also been lost or degraded, impacting connectivity




Opening Brief on Motion for Preliminary Injunction --                                            26
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 33 of 52



between sage-grouse populations and exposing isolated or peripheral populations to further

declines or elimination. Id.

       BLM’s December 2018 Final EISs acknowledged that fires have recently occurred in

sage-grouse habitats, but made no effort to analyze the scope and impacts of these fires on range-

wide sage-grouse habitats—even though such analysis can be readily performed, as Dr. Haak

demonstrates. And BLM never disclosed or analyzed in the RMP amendment process the scope

of its recent oil and gas leasing and development in sage-grouse habitats, as Dr. Haak has done.

       Without adequate baseline knowledge of sage-grouse populations and their habitat, BLM

failed to satisfy its NEPA “hard look” duty. See N. Plains Res. Council, 668 F.3d at 1085–86

(reversing where agency used “stale” baseline wildlife data); ONDA v. Jewell, 840 F.3d 562 (9th

2016) (BLM violated NEPA by not gathering baseline data on sage-grouse potentially impacted

by wind development); Lands Council v. Powell, 395 F.3d 1019, 1031 (9th Cir. 2005) (reversing

for stale baseline fish population data. This NEPA defect again requires reversal. Id.

   3. Insufficient Analysis of Cumulative Impacts

       NEPA requires adequate disclosure of the cumulative impacts of the proposed action

“when added to other past, present, and reasonably foreseeable future actions regardless of what

agency (Federal or non-Federal) or person undertakes such actions.” 40 C.F.R. § 1508.7. See

Neighbors of Cuddy Mountain, 137 F.3d at 1379 (“quantified or detailed information is required”

to take a hard look at cumulative impacts).

       BLM violated this requirement in numerous ways, because its 2019 Plan Amendments

failed adequately to address cumulative impacts of its management changes along with recent

trends, such as sage-grouse habitat losses from fires and energy development, and present and

foreseeable other developments in sage-grouse habitats.




Opening Brief on Motion for Preliminary Injunction --                                           27
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 34 of 52



       First, by fragmenting the analysis of its 2019 Plan Amendments into six separate EISs,

BLM failed to adequately assess the cumulative range-wide impacts of the Amendments and

related threats to sage-grouse. This is a similar violation as Plaintiffs identified over the 2015

Plans, which utilized 15 EISs but had no cumulative range-wide analysis of sage-grouse and

overarching threats, including from climate change. See Complaint ¶¶ 154–181. While agencies

have discretion in determining the scope of a geographical areas for NEPA analysis, an agency

must articulate a rational explanation justifying its chosen cumulative impacts analysis areas.

See W. Watersheds Project v. Jewell, 56 F. Supp. 3d 1182, 1189–90 (D. Idaho 2014), citing

Kleppe v. Sierra Club, 427 U.S. 390, 413–14 (1976). Here, BLM acted unreasonably in adopting

state-by-state NEPA reviews for the 2019 Plan Amendments without evaluating their range-wide

impacts to greater sage-grouse, when the whole purpose of the Plans was to provide species-wide

protections and avoid ESA listing.

       Second, the “cumulative effects analysis” in each Final EIS is woefully inadequate,

failing to address major threats—including climate change—and omitting discussion of how

ongoing or foreseeable BLM and other actions will contribute to cumulative impacts upon sage-

grouse populations and habitats. See Saul, Molvar, Carter, Haak Declarations. In Utah, for

example, BLM failed to mention the Greater Chapita Wells Natural Gas Infill Project, which

could involve the drilling of 2,808 natural gas wells in prime sage-grouse habitat. In Wyoming,

the list omitted the Normally Pressured Lance, Continental Divide/Creston, and Converse

County oil and gas projects, all of which will involve drilling thousands of oil and gas wells in

prime sage-grouse habitat. Id. Where millions of acres of prime sage-grouse habitats have been

lost, degraded, or threatened by wildfires and energy development just in the last three years

since the 2015 Plans were adopted, see Haak and Connelly Declarations, BLM’s refusal to




Opening Brief on Motion for Preliminary Injunction --                                                28
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 35 of 52



consider those losses along with upcoming projects that will further fragment and degrade sage-

grouse habitats violated NEPA.

       Third, BLM failed to analyze the cumulative effects of its 2019 Plan Amendments with

its 2017 cancellation of the proposed mineral withdrawal of about 10 million acres of SFAs,8 or

the Forest Service’s proposed plan amendments to weaken sage-grouse measures on its lands.

These actions are closely related, and under applicable NEPA regulations, they should have been

discussed in the same NEPA document. See 40 C.F.R. § 1508.25 (a)(1). For all these reasons, the

2019 Plan Amendments fail NEPA’s “hard look” requirements, warranting injunctive relief.

       C. BLM Violated NEPA by Failing to Circulate Supplemental Draft EISs Before
          Rescinding Compensatory Mitigation Requirements.

       Finally, BLM violated NEPA by failing to circulate supplemental Draft EISs for public

comment on its decision to eliminate compensatory mitigation (and the “net mitigation gain”

requirement) from the 2015 Plans.

       As explained above, the 2015 Plans required public land users to offset unavoidable

habitat degradation through compensatory mitigation sufficient to provide a “net conservation

gain” to sage-grouse. FWS cited these requirements in its 2015 “not warranted” ESA finding,

explaining that: “Requiring mitigation for residual impacts provides additional certainty that,

while impacts will continue at reduced levels on Federal lands, those impacts will be offset to a

net conservation gain standard.” 80 Fed. Reg. at 59,881-82.

8
 In connection with the 2015 Plans, BLM proposed in September 2015 to withdraw 10 million
acres of SFAs from mineral entry and location for 20 years because the 2015 Plans could not
“adequately constrain nondiscretionary uses,” i.e., hard rock mining under the 1872 Mining Law.
See [Proposed] First Suppl. Compl. ¶¶ 48–60. FWS relied on the proposed withdrawal, along
with the 2015 Plans, in reaching its 2015 “not warranted” ESA listing determination. Id. But the
Trump Administration abruptly cancelled the proposed SFA mineral withdrawal, see 82 Fed.
Reg. 47,248 (Oct. 11, 2017), another final action Plaintiffs challenge in addition to the 2019
BLM Plan Amendments. Id. ¶¶ 179–187. The Final EISs do not address the ramifications of this
cancellation at all, thus violating NEPA.

Opening Brief on Motion for Preliminary Injunction --                                             29
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 36 of 52



       Yet the May 2018 Draft EISs did not notify the public that BLM would eliminate these

compensatory mitigation requirements as part of its proposed plan changes, stating only that

BLM was “evaluating whether the implementation of a compensatory mitigation standard on

public lands is appropriate and consistent with applicable legal authorities.” See, e.g., ID Draft

EIS at 2-4. The Draft EISs assumed, in their discussion of alternatives and environmental

consequences, that compensatory mitigation elements of the 2015 Sage-Grouse Plans would

remain in effect. Id. at 4-15. The Final EISs were the first time BLM announced it was removing

the compensatory mitigation and “net conservation gain” requirements, so the public was never

given notice or opportunity to comment on those actions before they were adopted.

       A supplement to a draft or final EIS is required if (i) the “agency makes substantial

changes in the proposed action that are relevant to environmental concerns;” or (ii) there are

“significant new circumstances or information relevant to environmental concerns and bearing

on the proposed action or its impacts.” 40 C.F.R. § 1502.9(c); Russell County Sportsmen v. U.S.

Forest Serv., 668 F.3d 1037, 1045 (9th Cir. 2011).

       BLM’s elimination of compensatory mitigation through the Final EISs constituted both

“substantial changes” to its proposed action and “significant new circumstances” under 40

C.F.R. § 1502.9(c), requiring that BLM have issued a supplemental draft EIS for public review

and comment before finalizing these changes. Failing to do so “insulate[d] [the agency’s]

decision-making process from public scrutiny. Such a result renders NEPA’s procedures

meaningless.” Block, 690 F.2d at 771. 9



9
  See also Western Exploration v. US DOI, 250 F.Supp.3d 718, 749–50 (D. Nev. 2017), which
held that addition of SFAs in the 2015 Plans’ Final EISs violated NEPA, because they were not
proposed in the Draft EISs. The court explained that the “decision to designate certain lands as
particular kinds of sage-grouse habitats affects subsequent management decisions on those
lands,” which the public should have been given an opportunity to comment upon. Id.

Opening Brief on Motion for Preliminary Injunction --                                                30
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 37 of 52



       III.    INJUNCTIVE RELIEF IS NEEDED TO AVOID IMMINENT
               IRREPARABLE HARM.
       To determine whether preliminary injunctive relief is appropriate, courts apply a

“traditional balance of the harms analysis.” Nat’l Parks & Conservation Ass’n v. Babbitt, 241

F.3d 722, 737 (9th Cir. 2001). Although the Supreme Court has rejected a presumption of

irreparable injury from NEPA violations, it recognized that “[e]nvironmental injury, by its

nature, can seldom be adequately remedied by money damages and is often permanent or at least

of long duration, i.e., irreparable.” Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 545

(1987). Accordingly, in the face of irreparable harm to the environment, courts will withhold or

limit injunctive relief only in “unusual circumstances.” Nat’l Parks, 241 F.3d at 738 n.18

(citation omitted); see also N. Cheyenne Tribe v. Norton, 503 F.3d 836, 843 (9th Cir. 2007)

(“[i]njunctive relief is typically appropriate in environmental cases”).

       Injunctive relief is necessary here to preserve the status quo and prevent irreparable

injury, by maintaining the 2015 Sage-Grouse Plans in effect while Plaintiffs’ challenges to the

2019 BLM Plan Amendments are adjudicated. As noted above, FLPMA’s “consistency”

requirement means that all BLM approvals of discretionary actions affecting sage-grouse

habitats must now follow the 2019 Plan Amendments. See 43 U.S.C. § 1732(a); 43 C.F.R. §

1610.5-3(a). Those BLM approvals include issuance of oil and gas leases; drilling permits;

rights-of-way for roads, pipelines, and powerlines; coal and phosphate mining approvals;

livestock grazing permit renewals and inspections; vegetation treatments; and countless others.

See Saul Decl. ¶¶ 22–31; Anderson Decl. ¶¶ 26–59.

       Irreparable harms will occur if BLM proceeds to approve these new developments and

actions under the 2019 Plan Amendments. Id. The 2019 Plans will immediately impact BLM’s

management of sage-grouse habitat and the conditions placed on third parties operating in sage-



Opening Brief on Motion for Preliminary Injunction --                                             31
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 38 of 52



grouse habitat, including by: (a) opening up hundreds of thousands of acres previously closed to

surface disturbance, through changes to lek buffers and habitat designations; (b) altering the

lease stipulations and permit conditions BLM imposes on oil and gas, phosphate, coal, and other

mineral developments; (c) weakening the conditions on ROW approval and construction, such as

the obligation to bury powerlines; (d) weakening the noise limits and design features imposed on

developments in sage-grouse habitat; (e) altering how BLM reviews livestock grazing permits

and grazing thresholds designed to protect sage-grouse habitat needs; (f) altering how BLM

monitors degradation from existing range infrastructure and livestock grazing; (g) expanding

criteria for waivers, exceptions, or modifications to protective stipulations and eliminating

requirements for FWS consultation. See App. A; Saul Decl. ¶¶ 14-21; Anderson Decl. ¶¶ 26-59.

       Adverse impacts from these changes include irreversible destruction of sage-grouse

habitat and impacts to greater sage-grouse survival, breeding, and behavior. See Braun,

Connelly, Haak Declarations. As Dr. Haak explains, implications from the weakening of habitat

protections in the 2019 Plan Amendments include: (a) “exacerbating wildfire risks in fire-prone

areas through weakening of livestock regulatory measures and increasing potential for spread of

cheatgrass,”(b) further “contraction of range to center core areas as small isolated priority areas

around the range margins are irreparably changed resulting in the loss of unique habitats and

reduced range-wide habitat diversity,” and (c) loss of connectivity between priority areas and to

seasonal habitats outside of priority areas, which “will increase isolation and vulnerability of

resulting island habitats and populations. This is particularly problematic in Wyoming where

industrialization of sage-grouse habitat from energy development is occurring at an alarming

rate.” Haak Decl. ¶¶ 70–71.

       Plaintiffs’ staff and members eloquently describe how these impacts will affect them




Opening Brief on Motion for Preliminary Injunction --                                              32
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 39 of 52



personally, by degrading BLM public lands on which they recreate and their interests in viewing

sage-grouse and other wildlife species. See Carter, Donnelly, Hartl, Herman, Horning, Kerr,

Miller, Molvar, Ratner, and Silver Declarations.

        These problems under the new plans will be seen immediately across the planning area

in the coming weeks and months. Numerous site-specific applications of the 2019 Plan

Amendments that are upcoming (or have already occurred) include oil and gas well drilling and

associated road and pipeline construction in Wyoming; coal mining projects in Utah; gold and

other surface mining projects in Nevada; and large phosphate mining projects in Idaho. See Saul

Decl. ¶¶ 22–31; Anderson Decl. ¶¶ 53–58. Other upcoming actions include dozens if not

hundreds of livestock grazing permit renewals and vegetation treatment projects in sage-grouse

habitats in Idaho, Nevada, and other states in areas also cherished by Plaintiffs’ staff and

members. See Anderson, Marvel, Carter, Herman, Molvar Declarations.

       Plaintiffs and the public also face immediate irreparable injury from BLM’s planned

issuance of oil, gas, and coal leases in sage-grouse habitats with weakened surface disturbance

stipulations. See Saul Decl. ¶¶ 28–38. Once such leases are granted, the lessees have “valid

existing rights” defined by BLM regulations (see, e.g., 43 C.F.R. § 3101), and it is the RMP-

level planning decision that determines which stipulations will be imposed on those leases. Id.

This is illustrated by the recent Utah example, where BLM already offered at least 107 oil and

gas leases with formerly-applicable protective stipulations removed or relaxed due to the plan

amendments. Id. Because the stipulations are set (or removed) at the planning level, the only

effective relief from legal violations in plans is for the Court to enjoin the unlawful plan

provisions before BLM can issue enforceable leases and rights-of-way to private parties. Id.

       Plaintiffs and the public also face immediate irreparable injury from BLM’s issuance—




Opening Brief on Motion for Preliminary Injunction --                                             33
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 40 of 52



under a much broader array of circumstances, with minimal or no public notice, and without

FWS concurrence—of waivers, exceptions, or modifications to protective stipulations. Saul

Decl. ¶¶ 35–38. Because of the difficulty of discovering, participating in, or contesting these

actions prior to habitat-disturbing activity, if the 2019 Plan Amendments are not enjoined, there

is no feasible means of preventing harm to greater sage-grouse and their habitat from BLM

officials’ exercise of their discretion to approve waivers, exceptions, and modifications. As the

Government Accountability Office documented in 2017, there is virtually no public

documentation of BLM decisions to grant exemptions to protective stipulations, let alone public

notice and opportunity for the public to comment on or challenge those decisions before the

harm has occurred. Saul Decl. ¶ 36 (citing Report No. GAO-17-307). Absent an injunction,

Plaintiffs and others will be irreparably deprived of their ability to participate in this process.

Such exclusion of public involvement in BLM decision-making factored into the Court’s

preliminary injunction orders on the 2006 BLM grazing regulation revisions, see Kraayenbrink,

No. 05-cv-297-BLW, ECF Nos. 61, 74, and similarly supports the requested injunction now.

       In short, Plaintiffs have abundantly established that “irreparable injury is likely in the

absence of an injunction,” Winter, 555 U.S. at 22, thus warranting injunctive relief.

       IV.     THE BALANCE OF HARDSHIPS AND PUBLIC INTEREST
               FAVOR AN INJUNCTION.
       Finally, the balance of the hardships and public interest weigh strongly in favor of

enjoining the 2019 BLM Plan Amendments.

       BLM and Intervenors may argue they are harmed because the requested injunction would

block BLM from rapidly approving pending or new projects in sage-grouse habitats. That is

unfounded. Plaintiffs do not seek injunctive relief preventing BLM from approving any new oil

and gas well or lease, grazing permit, or other discretionary authorization for use of public lands.



Opening Brief on Motion for Preliminary Injunction --                                                 34
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 41 of 52



Plaintiffs only ask the Court to enjoin BLM from approving such uses based on the 2019 Plan

Amendments. Under the requested injunction, BLM may continue applying the 2015 Plans to

upcoming permits, licenses and other approvals; and Plaintiffs reserve the right to challenge such

actions as may be appropriate. But this Court is not asked to enjoin them now. BLM and

Intervenors cannot legitimately claim harm if BLM approves new actions under the terms and

requirements of the 2015 Plans, when BLM so obviously violated NEPA in approving the 2019

Plans and actions taken under the 2019 Plans are thus subject to reversal because the plan

amendments are unlawful.

       Moreover, the requested injunctive relief will benefit BLM, states and industries, and the

public by preventing Federal Defendants for proceeding to dismantle sage-grouse protections

that underpinned the FWS’ October 2015 “not warranted” finding for ESA listing of sage-

grouse. The prospect that sage-grouse may require ESA listing, with much stronger mandatory

protections that such ESA protection would entail, is precisely what drove the National Greater

Sage-Grouse Planning Strategy and BLM/Forest Service adoption of the 2015 Plans. The 2019

BLM Plan Amendments utterly ignore how their revisions undermine the “not warranted”

determination and could put sage-grouse back on a path to ESA listing—but the Court has broad

authority to consider this factor in its equitable calculus for the requested injunction. Weinberger

v. Romero-Barcelo, 456 U.S. 305, 312–133 (1982) (“essence of equity jurisdiction” is power “to

mould each decree to the necessities of the particular case”). Moreover, BLM’s statutory and

regulatory obligations require it to foster multiple values—including not just accommodation of

extractive uses but also the protection of sensitive species such as sage-grouse—in its planning

processes. Because BLM itself has a Congressionally-mandated interest in the conservation of




Opening Brief on Motion for Preliminary Injunction --                                              35
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 42 of 52



sage-grouse habitat, the public interest favors maintenance of those protections pending

resolution of Plaintiffs’ claims.

       Finally, of course, the public has a strong interest in ensuring BLM correctly follows the

law. Congress has recognized through passage of NEPA and FLPMA that there is a strong public

interest in requiring BLM to fully involve the public in its land management decisions, and

carefully consider its actions, duties BLM has breached here. When an agency disregards the

law, “it disregards the public interest and undermines its own credibility." W. Watersheds Project

v. Rosenkrance, No. 4:09-CV-298-EJL, 2011 WL 39651, at *14 (D. Idaho 2011). There is also

an undeniable “public interest in preserving nature and avoiding irreparable environmental

injury,” Lands Council v. McNair, 537 F.3d 981, 1005 (9th Cir. 2008) (en banc), and “in careful

consideration of environmental impacts before major federal projects go forward,” All. for the

Wild Rockies, 632 F.3d at 1138.

       BLM’s misrepresentations and omissions about its 2019 Plan Amendments underscore

the public importance of holding it accountable to its duties under law, including NEPA, and

again warrant preliminary injunctive relief until Plaintiffs’ claims can be adjudicated on the

merits, just as the Court did in Kraayenbrink.

V.     NO BOND SHOULD BE REQUIRED.

       Plaintiffs are non-profit environmental groups seeking to advance the public interest in

this litigation. Therefore, the Court should waive the injunction bond requirement, or impose a

nominal bond of $100 under the public interest exception to Fed. R. Civ. P. 65(c). See Barahona-

Gomez v. Reno, 167 F.3d 1228, 1237 (9th Cir. 1999); Cal. ex rel. Van De Kamp v. Tahoe Reg’l

Planning Agency, 766 F.2d 1319, 1325 (9th Cir. 1985).




Opening Brief on Motion for Preliminary Injunction --                                             36
      Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 43 of 52



                                        CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully pray that the Court grant their Motion

for Preliminary Injunction and prohibit Federal Defendants from implementing the 2019 BLM

Plan Amendments until Plaintiffs’ challenges can be adjudicated on the merits.

Dated this 19th day of April, 2019.          Respectfully submitted,

                                             /s/ Laurence (“Laird”) J. Lucas
                                             Laurence (“Laird”) J. Lucas (ISB # 4733)
                                             Todd C. Tucci (ISB # 6526)
                                             Sarah Stellberg (ISB #10538)
                                             Advocates for the West

                                             Attorneys for Plaintiffs




Opening Brief on Motion for Preliminary Injunction --                                              37
Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 44 of 52




        APPENDIX A
Overview of 2019 Sage-Grouse Plan Amendments


   (copy of Exhibit A to Anderson Declaration)
                                         Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 45 of 52


    Plan Element            2015 Plans                            2019 Plans1                                              FEIS Analyses of Change
    Sagebrush         • Included in all          • SFA designation eliminated in all states         • “The removal of SFA designations would have no measurable
    Focal Areas         states but CO, ND,         but OR. As a result, 8.9 million acres             effect on the conservation of Greater Sage-Grouse in Idaho
                        SD.                        lose the following protections: (1)                because the Management Direction proposed for PHMA would
                                                   recommendation for hardrock mineral                remain in place and continue to protect Greater Sage-Grouse
                                                   withdrawal; (2) non-waivable NSO                   habitat.” ID FEIS at 4-10; see also CO FEIS at 4-13; NV/CA FEIS
                                                   stipulation for oil and gas dev’t; (3)             at 4-12; UT FEIS at 4-12, 4-42 to 4-42; WY FEIS at 4-9 to 4-10.
                                                   prioritization for grazing permit reviews,
                                                   compliance checks, post-fire treatments.
                                                   ID FEIS at App-2-3; NV/CA ROD at 2-
                                                   13; UT ROD at 38; WY FEIS at A-12.
    Compensatory      • All plans required       • All plans prohibit BLM from requiring            • “This clarification simply aligns the Proposed Plan Amendment
    mitigation &        off-site                   compensatory mitigation. Project                   with BLM policy. . . . Any analysis of compensatory mitigation
    Net                 compensation for           proponents can volunteer compensatory              relating to future projects is speculative at this level of land use
    Conservation        unavoidable                mitigation or states can require.                  planning. . . However, the effects of the changes to compensatory
    Gain standard       impacts to birds or                                                           mitigation in the Proposed Plan will be nominal, in part, because
                        habitat as part of       • CO, ID, NV, UT, WY also downgrade                  the BLM will continue to ensure consistency of its actions and
                        the “mitigation            the mitigation standard from a “net                authorizations with the land use planning level goals and
                        hierarchy”                 conservation gain” to a “no net loss” (or          objectives of the Proposed Plans.” ID FEIS at 4-4; see also CO
                        (avoidance,                no clear standard at all). CO ROD at 2-4;          FEIS at 4-8; NV/CA FEIS at 4-14; OR FEIS at 4-21 to 4-22; UT
                        minimization, and          ID ROD at 2-13; ID FEIS at App-2-13 to             FEIS at 4-18; WY FEIS at 4-14.
                        compensatory               2-14; NV/CA ROD at 2-14, 2-41 to 2-43;
                        mitigation)                OR ROD at 1-4; UT ROD at 38–42; WY               • Changing the mitigation standard “would reduce the amount of
                                                   FEIS at A-7 to A-8.                                habitat that would be restored, improved, or protected by the
                      • BLM must require                                                              difference between a net gain and a no net loss. . . . It is not
                        mitigation that          • UT: avoidance, minimization mitigation             possible to state how much benefit would be [lost]. . . . The acres
                        achieves a net             only required in PHMA (formerly all                of habitat not restored because of the reduction in the mitigation
                        conservation gain          habitat). UT ROD at 38, 51.                        standard from net gain to no net loss would be much less than one
                        to the species                                                                percent of the vegetation treatments completed each year.” ID
                                                                                                      FEIS Appx. 1 at 4-15 to 4-16; see also NV/CA FEIS at 4-13 to 4-
                                                                                                      15; UT FEIS at 4-17 to 4-19; WY FEIS at 4-14 to 4-15.

                                                                                                    • No environmental analysis of applying mitigation only in Utah
                                                                                                      PHMA.


1
    Citations are provided to the FEIS only where the state ROD lacks a comparison (using underlining and strikethroughs) of the 2015 and 2019 language.


Exhibit A to Declaration of Greta Anderson – Overview of 2019 Sage-Grouse Plan Amendments                                                              Page 1 of 8
                                  Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 46 of 52


 Plan Element        2015 Plans                        2019 Plans1                                         FEIS Analyses of Change
 Lek buffers    • Required in all      • Buffer requirements shortened or             • CO: “Although the additional acres would be available to leasing,
                  states; distances      eliminated in most states                      their impact on Greater Sage-Grouse would be similar to the No-
                  based on USGS                                                         Action Alternative. This is because surface disturbance,
                  report               • CO: removes prohibition on new leasing         fragmentation, and indirect habitat loss would not be expected to
                                         1 mile from active leks (now open subject      increase due to restrictions on surface disturbance.” CO FEIS at 4-
                                         to NSO subject to exception,                   5.
                                         modification, waiver). CO ROD at 2-15.
                                                                                      • No environmental analysis of change from “apply” buffers to
                                       • UT, CO, NV/CA: replaced language that          “evaluate” buffers in any FEIS.
                                         BLM “will apply” buffers with
                                         commitment only to “evaluate” or             • ID: “The reduction of buffers in IHMA would not result in
                                         “assess” buffers. CO ROD at 2-3; NV/CA         increased development around every or even most leks because
                                         ROD at 2-9; UT ROD at 47.                      disturbance in BLM HMAs is limited and not the major threat to
                                                                                        Greater Sage-Grouse habitat, however where development occurs
                                       • ID: (1) buffer distances reduced in            nearer than the buffers identified in the No Action those leks
                                         IHMA, GHMA to USGS minimums; (2)               would be at an increased risk of being abandoned.” Idaho FEIS
                                         new buffer exceptions; (3) eliminate           Appx. 1 at 4-12. “Overall, the impacts of the changes to lek
                                         buffers for vegetation treatment projects.     buffers . . . are not quite as protective as those in the No-Action
                                         ID FEIS at App-2-16 to 2-19.                   Alternative.” Id. at 4-3.

                                       • NV/CA: (1) switches to lower end of          • NV: “The criteria established for modifying or removing seasonal
                                         buffers from Manier (as opposed to             timing restrictions has been revised . . . . Due to the fact that it
                                         USGS); (2) allows exceptions during            would be speculative to anticipate at the land use planning level
                                         NEPA process; (3) allows line officers to      how often and when this exception would be pursued on a project-
                                         shorten, extend, or waive seasonal buffer      by-project basis, impacts would be more appropriate at the project
                                         restrictions. NV/CA ROD at 2-11.               scale.” NV FEIS at 4-15. No environmental analysis of (1) or (2).

                                       • UT: 5-mile wind energy buffer now            • UT: “Constructing transmission lines above-ground could increase
                                         discretionary. UT ROD at 53, 90.               predator perches, which may lead to increased take of Greater
                                                                                        Sage-Grouse and their nests; however, impacts of predator perches
                                       • WY: expands circumstances in which             would be minimized by conforming [to other plan provisions] . . .
                                         BLM officers may grant exceptions to lek       . Constructing transmission lines above the ground could also
                                         buffers, including 2-mile buffer during        maintain more habitat than the burial of lines.” UT FEIS at 4-23.
                                         breeding, nesting, brood-rearing. WY
                                         FEIS at A-10.                                • WY: No environmental analysis of broader exception.



Exhibit A to Declaration of Greta Anderson – Overview of 2019 Sage-Grouse Plan Amendments                                            Page 2 of 8
                                  Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 47 of 52


 Plan Element        2015 Plans                          2019 Plans1                                         FEIS Analyses of Change
 Disturbance    • Included in all        • Eliminated or weakened in ID, UT,            • ID: “Removal of the 3 percent project level disturbance cap would
 and Density      states                   NV/CA                                          allow BLM to intentionally cluster developments within areas
 Caps           • Most states: 3%                                                         already degraded. . . . Some areas . . . may be further developed
                  project-level and      • ID: removes 3% project-level disturbance       even though compensatory mitigation would offset those impacts.
                  total disturbance        cap and eliminate density cap of 1 energy,     . . . Removal of the one energy or mining facility per 640 acres on
                  cap; density cap of      mining facility per 640 acres. ID FEIS at      average density cap would have little effect on Greater Sage-
                  1 energy/mining          App-2-4 to 2-6.                                Grouse conservation . . . because Idaho has limited energy or
                  project per 640                                                         mining development in Sage-grouse habitat . . . Additionally, there
                  acres (oil and gas;    • UT: Allows exceedances of 3%                   are restrictions on where and how energy facilities and salable
                  coal; wind; solar;       disturbance cap and 1/640 acre density         mineral mining facilities are developed.” ID FEIS Appx. 1 at 4-10
                  geothermal; other        cap in non-habitat or where project will       to 11.
                  mining)                  improve habitat. UT ROD at 42–46.
                • Wyoming: 5%                                                           • UT: “The ability to exceed the disturbance and density caps could
                • Montana: option        • NV/CA: disturbance cap can be exceeded         result in loss and degradation of site-specific Greater Sage-Grouse
                  to move to 5%            under more circumstances (“allocation          habitat and impacts on local grouse populations. . . . [H]owever,
                                           exception” criteria); USFWS concurrence        exceedances to the caps would only be allowed if site-level
                                           no longer required. NV ROD at 2-7 to 2-8       analysis indicates the project . . . will improve the condition of
                                           (allocation exception criteria at NV ROD       Greater Sage-Grouse habitat. There is a risk that allowing this
                                           at 2-12 to 2-13).                              exceedance could result in the loss of a specific type of habitat
                                                                                          that mitigation may not address[.]” UT FEIS at 4-17.
 Required       • All states apply a     • Partially eliminated or weakened in ID,      • ID: “Removal of the requirement to apply RDFs and buffers in
 Design           suite of uniform         UT, WY                                         existing Greater Sage-Grouse habitat outside of designated habitat
 Features         Required Design                                                         management areas would reduce protections to Greater Sage-
 (RDFs)           Features (RDFs)        • ID, UT: RDFs no longer mandatory in            Grouse and its habitat; however, PHMA and IHMA designations
                  to mitigate adverse      GHMA. ID FEIS at App-2-8; UT ROD at            were designed to protect approximately 90 percent of occupied
                  impacts.                 ii.                                            Greater Sage-Grouse leks. . . . This action is not expected to have
                  Applicable RDFs                                                         any measurable population level effects to Greater Sage-Grouse in
                  are required for all   • WY: replaces RDFs “are required” with          Idaho.” ID FEIS Appx. 1 at 4-8 to 4-9; see also UT FEIS at 4-23.
                  projects in PHMA         RDFs “can be applied.” WY FEIS at B-1.
                  and GHMA.                                                             • WY: No environmental analysis of change.
                                         • UT: eliminates requirement of burying
                                           transmission, power lines in PHMA. UT        • UT: “This change in management could result in both positive and
                                           ROD at 93.                                     negative impacts on Greater Sage-Grouse, depending on threats in
                                                                                          local populations.” UT FEIS at 4-23.




Exhibit A to Declaration of Greta Anderson – Overview of 2019 Sage-Grouse Plan Amendments                                              Page 3 of 8
                                   Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 48 of 52


 Plan Element         2015 Plans                        2019 Plans1                                         FEIS Analyses of Change
 General          • All plans include    • GHMA designation entirely eliminated        • UT: “[T]he impacts from the two alternatives would be the same
 Habitat            GHMA (or               in UT (502,500 acres), along with             in the long term, though the Proposed Plan Amendment could
 Management         equivalent)            corresponding buffers, RDFs, disturbance      likely accelerate the effect on resources in the former GHMA.
 Areas                                     caps, seasonal restrictions, mitigation       This is because it incentivizes development in [GHMA] over
 (GHMA)                                    requirements. UT ROD at 36, 49-51, 82,        PHMA. . . . [T]here would be no significant effect of accelerating
                                           87, 88, 97                                    the impacts on the small populations in former GHMA that
                                                                                         contain 5 percent of Utah’s Greater Sage-Grouse populations and
                                                                                         just 0.25 percent of the populations range-wide. In addition, the
                                                                                         Proposed Plan Amendment provides that the BLM would replace
                                                                                         occupied habitat outside PHMA that is lost to development by
                                                                                         creating or improving habitat inside PHMA.” UT FEIS at 4-20 to
                                                                                         4-21, 4-48.


 Adaptive         • Plans all include    • NV/CA: replaces hard-wired changes          • NV/CA: “Habitat triggers have been replaced with a system of
 management         “hard” and “soft”      with warning system; easier to remove         adaptive management warnings related to fire risk, wildland fire,
 (soft and hard     triggers requiring     protections; trigger applied only at lek      anthropogenic and natural disturbances. If these warnings justify a
 triggers)          BLM to take            cluster scale, allowing declines in           response, this would be considered an adaptive management
                    corrective action      individual leks. NV/CA FEIS at Appx. D.       habitat trigger. Impacts on Greater Sage-Grouse and its habitat
                    when                                                                 from this change to the adaptive management strategy would be
                    monitoring data      • UT: lengthens timeframe for management        beneficial, providing the ability to detect declining populations
                    shows that sage-       response to hard trigger; new                 and/or habitat and change management on the ground with other
                    grouse populations     qualifications on when corrective             Federal, state, and local partners.” NV/CA FEIS at 4-13.
                    fall below             strategies must be implemented; easier to
                    specified              remove protections. UT ROD at 54–56.        • UT: “[N]o additional analysis is necessary.” UT FEIS at 4-15.
                    thresholds.
                                         • WY: “The Adaptive Management                • WY: “The only change for adaptive management would be at the
                                           Working Group (AMWG) would define a           implementation level, when the AMWG identifies a process for
                                           process to review and reverse adaptive        returning to previous management. The impacts associated with
                                           management actions once the identified        returning to previous management would be the same as those
                                           causal factor is resolved.” WY FEIS at 2-     identified in the final EISs for the 2014 and 2015 proposed land
                                           18.                                           use plan amendments and revisions.” WY FEIS at 4-14.




Exhibit A to Declaration of Greta Anderson – Overview of 2019 Sage-Grouse Plan Amendments                                             Page 4 of 8
                                  Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 49 of 52


 Plan Element        2015 Plans                        2019 Plans1                                         FEIS Analyses of Change
 Prioritizing   • All states require    • Partially or totally eliminated in ID,     • WY: Removal of prioritization has “the potential for locally
 oil and gas      BLM to prioritize       UT, NV/CA, and WY                            adverse impacts on habitat in GHMA. This would be a result of
 leasing,         oil and gas leasing                                                  potentially concentrating development in the GHMA or non-core
 development      and development       • UT, NV/CA: eliminates prioritization         areas; however, locally adverse impacts would not be likely to
 outside          outside of PHMA         requirement. UT ROD at 78; NV/CA at          affect the conservation of Greater Sage-Grouse in Wyoming.” WY
 habitat          and GHMA.               2-32.                                        FEIS at 4-16.

                                          WY: removes prioritization requirement       UT: “At most, the prioritization objective could potentially result
                                          from GHMAs. WY FEIS at A-3.                  in temporarily deferring a parcel in PHMA from leasing to a later
                                                                                       sale, but only in instances of large lease sales where staff capacity
                                                                                       would be incapable of analyzing all the nominated parcels.
                                                                                       Because the mineral leasing prioritization objective provides no
                                                                                       certain or durable protection to PHMA, its removal would not
                                                                                       increase threats, since the no surface occupancy stipulation is still
                                                                                       in effect.” UT FEIS at 4-22.
 No surface     • Most plans impose     • Many more loopholes                        • “While allowing the possibility for an exception introduces the
 occupancy        NSO stipulation in                                                   potential for an impact . . . , the criteria that must be met prior to
 (NSO)            PHMA without          • ID, NV/CA, UT: allow waivers,                approving an exception would either result in the exception not
 stipulation      waivers,                exceptions, and modifications of NSO for     being granted, or in subsequent development having a low
                  exceptions and          more reasons and eliminate FWS               potential for impacts. Further, if the exception to the NSO
                  modifications           consultation requirement. ID ROD at          stipulation is granted, and subsequent development would be
                  (WEMs); where           App-2-7 to App-2-8; NV/CA ROD at 2-          subject to other minimization measures.” UT FEIS at 4-19; see
                  WEMs allowed,           32 to 2-33; UT ROD at 79-81;                 also ID FEIS at 4-13; NV/CA FEIS at 4-11.
                  requires
                  unanimous             • CO: now allow waivers, exceptions,         • CO: “[N]o impact on Greater Sage-Grouse or Greater Sage-
                  consent of BLM,         modification to NSO stipulation. CO          Grouse habitat would occur” due to availability of waivers,
                  state wildlife          ROD at 2-16 and G-4 to G-7.                  exceptions, and modifications. CO FEIS at 4-5.
                  agencies, and U.S.
                  Fish & Wildlife       • UT: allows operators to place              • UT: “[The] modification to the NSO stipulation [] could result in
                  Service (FWS)           infrastructure (e.g., roads, pipelines,      some site-specific impacts on Greater Sage-Grouse or their
                                          power lines) in PHMA without adhering        habitat. . . . The construction of such associated infrastructure
                                          to the NSO stipulation. UT ROD at 80.        would remove vegetation associated with habitat, increase
                                                                                       predation opportunities on Greater Sage-Grouse and potentially
                                                                                       displace birds.” UT FEIS at 4-19 to 4-20.




Exhibit A to Declaration of Greta Anderson – Overview of 2019 Sage-Grouse Plan Amendments                                             Page 5 of 8
                                 Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 50 of 52


 Plan Element       2015 Plans                        2019 Plans1                                          FEIS Analyses of Change
 Habitat        • Threshold and       • ID, UT, WY eliminate requirement              • “The Proposed RMP Amendment would not have an explicit
 objectives /     Response              that BLM proactively impose                     requirement for analysis of thresholds and responses during permit
 Livestock        requirement:          thresholds/ responses to protect sage-          renewal or modification; however, it would require analysis of one
 grazing          NEPA analysis for     grouse during permit renewals, now              alternative that would allow for adaptive management to meet or
                  grazing               requiring management changes only after         make progress toward meeting the wildlife/Special Status Species
                  permits/lease         habitat assessment identifies problem. ID       standard. . . . The impacts . . . would be similar to those for the
                  renewals within       FEIS at App-2-12 to 2-13; UT ROD at             No-Action Alternative. Localized, adverse impacts on Greater
                  SFA and PHMA          72-73; WY FEIS at A-22.                         Sage-Grouse in GHMA may occur, but conservation of Greater
                  must include                                                          Sage-Grouse in Wyoming would not be affected.” WY FEIS at 4-
                  specific            • UT, WY: Weaken requirement that                 11 to 4-12; see also UT FEIS at 4-13; ID FEIS at 4-14 to 4-15.
                  management            existing grazing-related infrastructure be
                  thresholds based      evaluated and modified. UT ROD at 74,         • Removal of infrastructure evaluation “would be unlikely to affect
                  on Greater Sage-      75; WY FEIS at A-24                             Greater Sage-Grouse conservation.” WY FEIS at 4-10 to 4-13. No
                  Grouse Habitat                                                        analysis in UT FEIS.
                  Objectives, and     • ID, WY, UT: Remove requirements to
                  “responses” for       prioritize permit renewals and/or field       • WY: “Allotments in PHMA would not be prioritized for field
                  when thresholds       checks for PHMA. WY FEIS at A-22; ID            checks under the Proposed RMP Amendment; however, there
                  are exceeded          FEIS at App-2-12; UT ROD at 71.                 would be more discretion to identify the allotments with the
                                                                                        highest needs at the local level for monitoring actual use,
                                      • UT: Eliminates other restrictions               utilization, use supervision, etc., which may already be those
                                        including: emergency measures during            allotments in PHMA.” WY FEIS at 4-11; ID FEIS at 4-15.
                                        drought; consideration of permit
                                        retirements; restrictions on new livestock    • UT: “Changes in the habitat objectives table . . . will have
                                        infrastructure. UT ROD at 70-76.                beneficial impacts on management and Greater Sage-Grouse
                                                                                        habitat because the indicators and values more accurately reflect
                                      • ID, UT, WY: Weaken certain habitat              vegetation characteristics in Utah . . . .” UT FEIS at 4-19. No
                                        objectives (e.g., 7” grass height). ID FEIS     environmental analysis of remaining changes in UT.
                                        at App-2-11; UT ROD at 25-27; WY
                                        FEIS at 2-25.                                 • “Seven inches is not a threshold where Greater Sage-Grouse
                                                                                        nesting success suddenly disappears. Multiple studies have found
                                        OR: Removes prohibitions on livestock           successful Greater Sage-Grouse nests in areas that averaged less
                                        grazing within 13 Research Natural              than 7 inches of herbaceous cover (Connelly et al. 2000).” ID
                                        Areas. OR ROD at 1-6.                           FEIS App. 1 at 4-14; see also WY FEIS at 4-10.

                                                                                      • UT: analysis at OR FEIS 4-3.



Exhibit A to Declaration of Greta Anderson – Overview of 2019 Sage-Grouse Plan Amendments                                            Page 6 of 8
                                  Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 51 of 52


 Plan Element        2015 Plans                          2019 Plans1                                          FEIS Analyses of Change
 Habitat         • Habitat boundary     • ID: boundary adjustments allowed                • ID: “If HMA habitat boundary changes were more than minor
 boundary          changes require        through Plan Maintenance (no public               mapping error fixes, then determining the environmental
 adjustments       Plan Amendment         involvement). ID FEIS at App-2-3.                 consequences would not be determined at this time. . . . The BLM
                   (public comment)                                                         anticipates that any impact resulting from a change in map
                                        • UT: boundary adjustments allowed at the           boundaries would be consistent with those described in 2015.” ID
                                          project level by BLM staff, based on site         FEIS Appx. 1 at 4-8.
                                          surveys. UT ROD at 31-34.
                                                                                          • UT: No environmental analysis of change.
                                        • UT, ID: eliminates requirement that BLM
                                          evaluate project area before authorization
                                          to determine if it contains sage-grouse
                                          habitat not already designated as PHMA.
                                          UT ROD at 52; ID FEIS at App-2-3.
                                        •
 Exceptions to   • Exception process    • NV: Under new “allocation exception,”           • NV: “Because these criteria ensure that projects are either in
 plan              tailored to the        BLM state director can grant an exception         unsuitable Greater Sage-Grouse habitat; do not result in direct,
 requirements      specific resource;     to any stipulation, buffer, timing                indirect, or cumulative impacts on Greater Sage-Grouse; or can be
                   exceptions not         restriction, etc. if any of the following         offset, with the exception of those needed for public health and
                   allowed for many       applies: (1) location is not and lacks            safety, no new impacts on Greater Sage-Grouse and its habitat are
                   provisions;            potential to be habitat; (2) adverse              anticipated above those analyzed in the 2015 Final EIS.” NV FEIS
                   consent of             impacts will be offset; (3) public health,        at 4-11.
                   USFWS often            safety concerns; (4) reauthorization of
                   required.              existing infrastructure in previously
                                          disturbed sites or expansion that won’t
                                          result in new impacts; (5) routine
                                          administrative function, prior existing
                                          use, authorized use, valid existing right,
                                          or existing infrastructure (i.e., roads) that
                                          serve a public purpose and adverse
                                          impacts will be mitigated; (6) non-
                                          disposal or exchange of certain lands.
                                          This broadens circumstances in which an
                                          exception can be granted and eliminates
                                          requirement of USFWS consent. NV
                                          ROD at 2-12 to 2-13.



Exhibit A to Declaration of Greta Anderson – Overview of 2019 Sage-Grouse Plan Amendments                                              Page 7 of 8
                                  Case 1:16-cv-00083-BLW Document 124-1 Filed 04/19/19 Page 52 of 52


 Plan Element        2015 Plans                          2019 Plans1                                        FEIS Analyses of Change
 Noise          • WY: Noise              • WY: Eliminated noise restrictions in         • WY: “The impacts associated with clarifying that the noise
 restrictions     thresholds and           GHMA (now applied in PHMA only).               measurement and monitoring condition of approval (COA) would
                  monitoring protect       WY FEIS at A-11.                               apply only to leks within Greater Sage-Grouse PHMA would have
                  leks in all habitat                                                     similar impacts as those described under the No-Action
                  designations.                                                           Alternative for the RMPAs and for the RMP revisions. . . . The
                                                                                          removal of noise restrictions in GHMA would likely result in
                                                                                          localized, adverse impacts on Greater Sage-Grouse but would not
                                                                                          affect Greater Sage-Grouse conservation in Wyoming.” WY FEIS
                                                                                          at 4-13 to 4-14.

 Coal leasing   • UT: PHMA is            • UT: PHMA no longer deemed “essential         • UT: No environmental analysis provided. Change deemed a
                  “essential habitat”      habitat” and therefore “unsuitable” for        “clarification.” UT FEIS at 2-8, Table 2-1.
                  for purposes of the      coal leasing. UT ROD at 87-88.
                  suitability criteria
                  set forth at 43
                  CFR §
                  3461.5(o)(1).

 Travel         • UT: plan imposed       • UT: eliminates detailed requirements for     • UT: No environmental analysis provided.
 Management       specific                 considering greater sage-grouse in travel
                  requirements for         management plans. UT ROD at 101-103.
                  travel management
                  plans impacting
                  greater sage-
                  grouse.
 Non-energy     • NV: PHMA               • NV: restriction now subject to “allocation   • NV: “Because these criteria ensure that projects are either in
 leasable         closed to new non-       exception” criteria. NV ROD at 2-35.           unsuitable Greater Sage-Grouse habitat; do not result in direct,
 materials        energy mineral                                                          indirect, or cumulative impacts on Greater Sage-Grouse; or can be
                  leasing.                                                                offset, with the exception of those needed for public health and
                                                                                          safety, no new impacts on Greater Sage-Grouse and its habitat are
                                                                                          anticipated.” NV FEIS at 4-11.




Exhibit A to Declaration of Greta Anderson – Overview of 2019 Sage-Grouse Plan Amendments                                            Page 8 of 8
